Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 1 of 33 PageID #:31487




                           EXHIBIT 45
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 2 of 33 PageID #:31488

                                                                                                      USOO83292.16B2


(12) United States Patent                                                      (10) Patent No.:                         US 8,329,216 B2
       Kao et al.                                                              (45) Date of Patent:                              *Dec. 11, 2012
(54)   OXYMORPHONE CONTROLLED RELEASE                                     (58) Field of Classification Search ........................ None
       FORMULATIONS                                                            See application file for complete search history.
(75) Inventors: Haui-Hung Kao, Syosset, NY (US);                          (56)                         References Cited
                Anand R. Baichwal, Wappingers Falls,                                          U.S. PATENT DOCUMENTS
                NY (US); Troy McCall, Smyrna, GA
                (US); David Lee, Chadds, PA (US)                                 2,806,033.   A      9, 1957 Lewenstein et al.
                                                                                 3,393, 197   A      7, 1968 Pachter et al.
                                                                                 3,845,770    A     11/1974 Theeuwes et al.
(73) Assignee: Endo Pharmaceuticals Inc., Chadds                                 3,879,555    A      4, 1975 Pachter et al.
               Ford, PA (US)                                                     3,966,940    A      6, 1976 Pachter et al.
                                                                                 3,980,766    A      9, 1976 Shaw et al.
(*) Notice: Subject to any disclaimer, the term of this                          4,070,494    A      1/1978 Hoffmeister et al.
               patent is extended or adjusted under 35                           4,366,159 A           12/1982 Magruder
               U.S.C. 154(b) by 1192 days.                                       4,457.933    A         7/1984      Gordon et al.
                                                                                 4,464,376    A         8/1984      Sunshine et al.
               This patent is Subject to a terminal dis                          4,479,956    A        10, 1984     Sunshine et al.
                 claimer.                                                        4486,436     A        12/1984      Sunshine et al.
                                                                                 4,558,051    A        12/1985      Sunshine et al.
                                                                                 4,567,183    A         1/1986      Sunshine et al.
(21) Appl. No.: 11/427,438                                                       4,569,937    A         2f1986      Baker et al.

(22) Filed:      Jun. 29, 2006                                                                            (Continued)
                                                                                        FOREIGN PATENT DOCUMENTS
(65)                Prior Publication Data
                                                                          CA                   2314896 A1              7, 1999
       US 2007/OO98794 A1             May 3, 2007
                                                                                                          (Continued)
              Related U.S. Application Data                                                    OTHER PUBLICATIONS
(63) Continuation of application No. 10/190,192, filed on                 U.S. Appl. No. 12/426,122, Kao et al.
     Jul. 3, 2002.
(60) Provisional application No. 60/329,445, filed on Oct.                                        (Continued)
     15, 2001, provisional application No. 60/329,432,                    Primary Examiner — Lakshmi Channavaljala
     filed on Oct. 15, 2001, provisional application No.                  (74) Attorney, Agent, or Firm — Mayer Brown LLP
     60/303.357, filed on Jul. 6, 2001, provisional
     application No. 60/329,444, filed on Oct. 15, 2001.                  (57)                           ABSTRACT
                                                                          The invention pertains to a method of relieving pain by
(51)   Int. C.
                                                                          administering a controlled release pharmaceutical tablet con
     A6 IK 9/22              (2006.01)                                    taining oxymorphone which produces a mean minimum
     A61 K9/34               (2006.01)                                    blood plasma level 12 to 24 hours after dosing, as well as the
     A61 K9/36               (2006.01)                                    tablet producing the Sustained pain relief.
(52) U.S. C. ........ 424/464; 424/468; 424/470; 424/479;
                                      424/481; 424/482; 424/486                         82 Claims, 10 Drawing Sheets

                                  PK Profile for 6-OH-Oxymorphone with PID Scores

                            ar          Y-k                                                                       09
                            f                                                                                          ra

                            s     5                                                                           Foe E.Sb
                                                                                                                  of   Y
                                                                                                                            :
                             ax
                             2                t                                                                        ed
                                  t                                                                                     5.
                            g            ff                                                                            S.
                                                                                                                       &
                                                                                                                        r
                             s
                                                                                                                       G\
                            h
                                                                                                              - .
                                                                                         r = 80
                                  o                   r                                                           00
                                                  2       A.          8            8              o
                                                                 Time (Hour)
                       * Pain Intensity Difference             O 6-OH-Oxymorphone Plasma Concentrations
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 3 of 33 PageID #:31489


                                                        US 8,329.216 B2
                                                             Page 2

                  U.S. PATENT DOCUMENTS                                   6,475,494 B2     11/2002 Kaiko et al.
    4.582,835 A        4, 1986 Lewis et all                               6,495,155 B1     12/2002 Tice et al.
    4,587,249 A        5, 1986 Sunshine et al.                             53. R            58. K. et al 1
    4,599,114. A       7/1986 Atkinson                                     - J.              :     It al.
    4,656, 177 A       4, 1987 Sunshine et al.                            33.5
                                                                           wa.  R:           3. SE
                                                                                                 alermo et al.
    4,661,492 A        4, 1987 Lewis et al.                               6,696,088 B2      2/2004 Oshlack et al.
    4,711,782. A       12/1987 Okada et al.                               6,716,449 B2      4/2004 Oshlack et al.
    4,777,174. A       10/1988 Sunshine et al.                            6,806,294 B2     10/2004 Wimmer et al.
    4,844,907 A         7/1989 Elger et al.                               7.276,250 B2     10/2007 Baichwal et al.
    4,844,909 A         7/1989 Goldie et al.                          2001/0008.639 A1      7/2001 Oshlack et al.
    is: A                 18        h        1                        2002/0010127 A1       1/2002 Oshlack et al.
    356176 A           365. Set al.                                   2002/0032581 A1
                                                                      2002fOO44966 A1
                                                                                           3/2002 Reitberg
                                                                                           4/2002 Bartholomaeus et al.
    4,994,276 A        2, 1991 Baichwal et al.                        2002fOO58673 A1       5, 2002 Kaiko et al.
    5,047,248. A       9, 1991 Calanchi et al.                        2002/0081333 A1       6/2002 Oshlack et al.
    3:43 A                8: Ey. et al                                2002/0090345 A1       7/2002 Baichwal et al.
    5.64.193
      J. W.
             A         1/1992           has al.                       2002/0164373  Al 11/2002
                                                                      2002fO1871.92 A1
                                                                                               Maloney
                                                                                       12/2002 Joshi et al.
    5,202,128. A       4, 1993 Morella et al.                         2003,0004177 A1       1/2003 Kao et al.
    5,236,714 A        8/1993 Lee et al.                              2003/0031712 A1       2/2003 Kaiko et al.
    5,266,331. A       11/1993 Oshlacket al.                          2003/0044458 A1      3/2003 Wright, IV et al.
    353 A               (33. Ey. etal                                 2003.0049272 A1      3, 2003 Joshi et al.
    5,399,362 A        3/1995 Baichwal et al.                         SE A.                23. E.
                                                                                               shlack et al.
    5,415,871. A        5/1995 Pankania et al.                        2003/0064122 A1      4/2003 Goldberg et al.
    3:53. A            88: Nissan                                     2003/0065002 A1      4/2003 Caruso et al.
    5.470,584.
        W
               A        1/1995 Hendrickson et al.                     2003/0068276 A1
                                                                      2003.0068370 A1
                                                                                           4/2003  Hughes et al.
                                                                                           4, 2003 Sackler
    3.75, A            '98. E. st al.                                 2003/0068371 A1      4/2003 Oshlack et al.
    552.578
     - K. 4
            A          4, 1996     ityal                              2003/0068375 A1
                                                                      2003.0068392 A1
                                                                                           4/2003  Wright et al.
                                                                                           4, 2003 Sackler
    5,554,387 A         9/1996 Baichwal                               2003/0069263 A1      4/2003 Breder et al.
    5,567,754. A       10/1996 Stramel                                2003/0073714 A1      4/2003 Breder et al.
    5,580,578 A        12, 1996 Oshlacket al.                         2003/009 1635 A1      5/2003 Baichwal et al.
       .          A       1922 Richwal et al.                         2003/O124061 A1       7, 2003 Roberts
    33.           A        67                     al                  2003/O1241.85 A1      7, 2003 Oshacket al.
    5,639.476
      w- -
              A         6, 1997 SE                                    2003/0125347 Al
                                                                      2003/0129234 A1
                                                                                            72003  Anderson et al.
                                                                                            7/2003 Baichwal et al.
    5,662.933 A        9/1997 Baichwal et al.                         2003/0143269 A1       7/2003 Oshlack et al.
    5,672,360     A    9, 1997    Sackler et al.                      2003/0147975    A1   8, 2003    Joshi et al.
    5,738,865     A    4, 1998    Baichwal et al.                     2003. O152638   A1   8, 2003    Tice et al.
    5,858,388     A    1/1999     Grossman et al.                     2003. O157167   A1   8, 2003    Kao et al.
    5,891,474.    A    4, 1999    Busetti et al.                      2003/O157168    A1   8/2003     Breder et al.
    5,914, 131.   A    6/1999     Merrill et al.                      2003/0158264    A1   8/2003     Radhakrishnan et al.
    3.
     - -w
                  A     2.92. Stal                                    2003/0163099 A1
                                                                      2003/0170181 A1
                                                                                           8/2003  Wermeling et al.
                                                                                           9, 2003 Midha
    3. A                3.32. tly                 al.                 2003/O190362 A1      10, 2003 Sackler et al.
     - -w                               get al.                       2007/0098792 A1       5, 2007 Kao et al.
    3.            A    88. SE, h                                      2007/0098793 A1       5, 2007 Kao et al.
    5965.63 A          10/1999          It al.                        2007/0098794 A1       5, 2007 Kao et al.
     - W-                                                             2007/0134328 A1      6, 2007 Kao et al.
    5,968,551 A        10, 1999 Oshlack et al.                        2007. O140975 A1     6, 2007 Baichwal et al.
    Sk                  558 S. 1                                      2008/0050431 A1      2/2008 Baichwal et al.
    6,093.420 A         T/2000 E. et al.                              2008/0085303 Al      42008 Baichwal et al.
    6.03.25s A          & 2000 Si                                     2008/0085304 A1      4/2008 Baichwal et al.
    6.03.26. A          8, 2000    E. etal                            2008/0085305 A1      4/2008 Baichwal et al.
    6.129,933 A        10/2000 Oshiacket al.                          2008. O1195O1 A1      5.2008 Hein et al.
    6.143,322. A        1/2000 Sackler et al.                         2008/026.2013 A1     10, 2008 Kao et al.
    6,143.325 A         1/2000 Dennis et al.                          2008.0318993 A1      12/2008 Ahdeh
    6,166,211 A        12/2000 Cain et al.                            2008.0318994 A1      12/2008 Ahdeh
    6,228,398 B1        5/2001 Devane et al.
    6,228,863 B1        5/2001 Palermo et al.                                   FOREIGN PATENT DOCUMENTS
    6,245,351     B1     6/2001   Nara et al.                     CA               23693O2 A1 10, 2000
    6.245,357     B1    6/2001    Edgren et al.                   DE              1517480 A1   T, 1978
    6,248,789     B1     6/2001   Weg                             EP                O 253 104    A1     1, 1988
    6,261,599     B1     7/2001   Oshlack et al.                  EP                  319243     A1     6, 1989
    6,277.384     B1     8/2001   Kaiko et al.                    EP                 O360562     B2     3, 1990
    6,294,195     B1    9/2001    Oshlack et al.                  EP                  44.1833    B1     9, 1993
    6,296,842     B1   10/2001    Jaworowicz et al.               EP                 0636,366    A2     2/1995
    6,306.425     B1   10/2001    Tice et al.                     EP                   T51766    A1     1/1997
    6,309.668     B1   10/2001    Bastin et al.                   EP                O 793 959    A1     9, 1997
    6,316,031     B1   1 1/2001   Oshlack et al.                  EP                  T42711     B1     3/1999
    6,340.475     B2     1/2002   Shell et al.                    EP                 1293.195    A1     3f2003
    6,375,957     B1    4/2002    Kaiko et al.                    EP             1293.209-AI     A1     3f2003
    6,387.394     B1     5/2002   Baichwal et al.                 EP              1293.209-A1           3, 2003
    6,391,336     B1     5/2002   Royer                           JP             2003 113074.    A      4, 2003
    64 13,494     B1     7/2002   Lee et al.                      NZ                 05.05.192          7, 1999
    6.432.438     B1     8/2002   Shukla                          WO                80,00841     A1     5, 1980
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 4 of 33 PageID #:31490


                                                        US 8,329.216 B2
                                                                  Page 3

WO               84f00488   A1      2, 1984                            randomized crossover study.” Pharmacotherapy, vol. 24(4), pp. 468
WO               84.00490   A1      2, 1984                            476 (2004).
WO               85,02540   A1      6, 1985                            Adams & Ahdieh, “Pharmacokinetic Analyses of New Formulations
WO               85,02542   A1      6, 1985                            of Extended- and Immediate-Release Oxymorphone.” Amer. Acad.
WO              91/0795.0   A1      6, 1991
WO              93, 17673   A1      9, 1993                            Pain Management Mar. 2004, Poster Presentation.
WO              95.20947    A1      8, 1995                            Ahdieh et al., “Oxymorphone Extended Release Provides Safe and
WO              95.22965    A2      8, 1995                            Effective Analgesia For Cancer Patients: A Randomized, Double
WO              96,00047    A1      1, 1996                            Blind, Crossover Study with Oxycodone Controlled Release.” Amer.
WO              96,02251    A1      2, 1996                            Pharmacists Assoc., Mar. 2004, Poster Presentation.
WO              96,04007    A1      5, 1996                            Ahdieh et al., “Efficacy of Oxymorphone extended release in post
WO              96.20927    A1      T 1996                             Surgical pain: A randomized clinical trial in knee arthroplasty.” J.
WO              97.0775O    A1      3, 1997                            Clinical Pharmacology, vol. 44, pp. 767-776 (2004).
WO              97.16172    A1      5, 1997                            Ansel H.C. et al., Pharmaceutical Dosage Forms and Drug Delivery
WO              98.00143    A1      1, 1998                            Systems, pp. 121-122., (7th Ed.) (1999).
WO              99.011 11   A1      1, 1999                            Baichwal et al., “Gamma Scintigraphu Imaging and Pharmacokinetic
WO              99.321 19   A1      7, 1999
WO              99.32120    A1      7, 1999                            Analysis of Extended-Release TIMERX Technology.” Amer. Physi
WO              OO/O1377    A2      1, 2000                            ological Soc., May 2004, Poster Presentation.
WO              OO 21520    A3      4/2000                             Beaver, et al., “Comparisons of the Analgesic Effects of Oral and
WO              0033835     A1      6, 2000                            Intramuscular Oxymorphone and of Intramuscular Oxymorphone
WO              OO 38649    A1      T 2000                             and Morphine in Patients with Cancer.” JClinical Pharmacology, vol.
WO              OO61147     A1     10, 2000                            17(4), pp. 186-198 (1977).
WO              01.00181    A2      1, 2001                            Cass, Use of Oral Analgesic for Severe Pain. Western Medicine, pp.
WO              01.08661    A2      2, 2001                            107-108, 120 (Mar. 1961).
WO              Of 12230    A1      2, 2001                            Cass et al., “The Control of Severe Pain with Oral Oxymorphone
WO              Of 15699    A1      3, 2001                            Hydrochloride.” Current Therapeutic Research, vol. 5( 11) pp. 579
WO              O1/32148    A1      5, 2001
WO              Of 15699    A1      T 2001                             586 (1963).
WO              01,52813    A1      T 2001                             Cephalon, Package Insert for ACTIOR), 2007.
WO              01,58447    A1      8, 2001                            Chiao et al., Sustained-Released Drug Delivery Systems, Chapter 94.
WO              O1, 58451   A1      8, 2001                            Remington 1995.
WO              02/05647    A1      1, 2002                            Cisternas et al., “Management of Chronic Pain With Long-Acting
WO              02/13886    A2      2, 2002                            Opioids May Contribute to the Stabilization of Total Healthcare
WO             O2/O87558    A1     11, 2002                            Costs: Results of a Retrospective Claims Database
WO             O2/O92059    A1     11, 2002                            Pharmacoeconomic Study.” Amer. Soc. Health-System Pharmacists,
WO             O2,092060    A1     11, 2002                            Dec. 2004, Poster Presentation.
WO             02/094172    A2     11/2002                             Cone, "General procedure for the isolation and identification of
WO             02/0942.54   A2     11/2002                             6-O and 6-3-hydroxymetabolites of narcotic agonists and antago
WO             O3,004O29    A1      1, 2003                            nists with a hydromorphone structure.” J. of Chromatogr., vol. 129,
WO             O3,00403.0   A1      1, 2003
WO             O3,OOT8O2    A2      1, 2003                            pp. 355-361 (1976).
WO             03/013433    A2      2, 2003                            Cone et al., "Oxymorphone metabolism and urinary excretion in
WO             03/013476    A1      2, 2003                            human, rat, guinea pig, rabbit, and dog.' Drug Metabolism and Dis
WO             03/013479    A1      2, 2003                            position, vol. 11(5), pp. 446-450 (1983).
WO             O3,O13525    A1      2, 2003                            Dhopeshwarkar et al., “Evaluation of Xanthan Gum in the Prepara
WO             O3,O13538    A1      2, 2003                            tion of Sustained Release Matrix Tablets.” Drug Development &
WO             O3,O15531    A2      2, 2003                            Industrial Pharmacy, vol. 19(9), pp. 999-1017 (1993).
WO             O3,O26743    A       4/2003                             Drakontides, “Drugs to Treat Pain.” Amer. J Nursing, vol. 74(3), pp.
WO             03/039.561   A1      5, 2003                            508-513 (Mar. 1974).
WO             03/072106    A2      9, 2003                            Eames et al., "Clinical Trial of Oxymorphone in Labour.” Brit. Med.
WO           2006/094,083   A1      9, 2006                            J., vol. 2, pp. 353-355 (1964).
WO           2007/053698    A2      5/2007
WO           2007/078895    A2      7/2007                             Eddy & Lee, “The analgesic equivalence to morphine and relative
                                                                       side        action         liability       of         Oxymorphone
                  OTHER PUBLICATIONS                                   (4-Hydroxydihydromorphinone).” J Pharmacology and Experimen
                                                                       tal Therapeutics, vol. 125(2), pp. 116-121 (1959).
U.S. Appl. No. 1 1/766,748, Ahdieh.                                    Endo Pharmaceuticals, Package Insert for NUMORPHANR), Apr.
U.S. Appl. No. 1 1/742.956, GerritsenvanderHoop.                       2004.
U.S. Appl. No. 12/203,758, Ahdieh.                                     Endo Pharmaceuticals, Package Insert for OPANAR (Jul. 2006).
Abbott Laboratories, Package Insert for VICODINR), Mar. 2007.          Endo Pharmaceuticals, Package Insert for PERCOCET(R), Nov.
Adams & Ahdieh, "Single- and Multiple-Dose Pharmacokinetic and         2006.
Dose-Proportionality Study of Oxymorphone Immediate Release            Endo Pharmaceuticals, Package Insert for ZYDONE(R), Jun. 2003.
Tablets.” Drugs R D, vol. 6(2), pp. 91-99 (2005).                      Gabrail et al., “Oxymorphone Extended Release Provides Safe and
Adams & Ahdieh, "Single- and Multiple-Dose Pharmacokinetic and         Effective Analgesia During Opioid Rotation: Results of Random
Dose-Proportionality Study of Oxymorphone Immediate Release            ized, Double-Blind, Crossover, Comparative Study with Oxycodone
Tablets.” Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.    Controlled Release.” Amer. Acad. Pain Management, Mar. 2004,
Adams et al., “Oxymorphone Extended Release Does Not Affect            Poster Presentation.
CYP2C9 or CYP2C9 or CYP3A4 Metabolic Pathways.” J. Clinical            Gabrail et al., “Establishing the dosage equivalency of oxymorphone
Pharmacology, vol. 45, pp. 337-345 (2005).                             extended release and Oxycodone controlled release in patients with
Adams et al., “Oxymorphone Extended Release Does Not Affect            cancer pain: A randomized controlled study.” Current Medical
CYP2C9 or CYP3A4 Metabolic Pathways.” Amer. Acad. Pain Man             Research Opin... vol. 2006), pp. 911-918 (2004).
agement Mar. 2004, Poster Presentation.                                Galer et al., “Safety of New Oral Formulations of the Opioid
Adams et al., “A New Oral Opioid, Oxymorphone Extended Release,        Oxymorphone.” Int'l Assoc. for the Study of Pain, May 2004, Poster
DoesNot Affect Human Metabolic Enzymes CYP2C9 or CYP3A4.”              Presentation.
Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.              Gallagher et al., “Assessment of dosing frequency of Sustained-re
Adams & Ahdieh, “Pharmacokinetics and dose-proportionality of          lease opioid preparations in patients with chronic nonmalignant
Oxymorphone extended release and its metabolites: Results of a         pain.” Pain Medicine, vol. 8(1), pp. 71-74 (2004).
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 5 of 33 PageID #:31491


                                                          US 8,329.216 B2
                                                                   Page 4

Gibofsky & Barkin, "Chronic Pain of Osteoarthritis: Considerations      International Search Report issued in PCT/US02/21400, mailed Oct.
for Selecting an Extended Release Opioid Analgesic.” Amer. JThera       31, 2002.
peutics, vol. 15, pp. 241-255 (2008).                                   International Search Reportissued in PCT/US02/21354, mailed Nov.
Gimbel & Adams, "Oxymorphone Immediate Release for PostSurgi            6, 2002.
cal Pain: Translating Pharmacokinetic Drug Properties Into Clinical     Kafka et al., “Effective Titration With Oxymorphone Extended
Efficacy.” Amer. Cancer Soc. (Abstract). 2004.                          Release for Opioid-Naive Osteoarthritis Patients with Moderate to
Gimbel & Ahdieh, “The Efficacy and Safety of Oral Immediate             Severe Pain.” Amer. Acad. Pain Management, Feb. 2005 (Abstract).
Release Oxymorphone for PostSurgical Pain.” Anesth. Analg., vol.        King Pharmaceuticals, Package Insert for AVINZAR), Oct. 2006.
99, pp. 1472-1477 (2004).                                               Kivitz et al., “A 2-week, multicenter, randomized, double-blind, pla
Gimbel & Walker, "A Randomized Double-Blind Trial of Low-Dose           cebo-controlled, dose-ranging, phase III trial comparing the efficacy
Oxymorphone Immediate Release (5 mg) for Mild to Moderate Pain          of Oxymorphone extended release and placebo in adults with pain
in Ambulatory Patients.” Amer. Physiological Soc., May 2004. Poster     associated with osteoarthritis of the hip or knee.” Clinical Therapeu
Presentation.                                                           tics, vol. 28(3), pp. 352-364 (2006).
Gimbel et al., “Analgesic Efficacy of Oxymorphone Immediate             Loan et al., “Studies of drugs given before anaestehia, XVII: The
Release in PostSurgical Orthopedic Pain: Results of a Randomized,       natural and semi-synthetic opiates.” Brit. J. Anaesth., vol. 41, pp.
Double-Blind, Placebo-Controlled, Dose-Ranging Comparison with          57-63 (1969).
Oxycodone.” Amer. Pharmacists Assoc., Mar. 2004. Poster Presen          Matsumoto et al., “Oxymorphone extended-release tablets relieve
tation.                                                                 moderate to severe pain and improve physical function in
Gimbel et al., “Low-Dose Oxymorphone Immediate Release (5mg)            osteoarthritis: Results of randomized, double-blind, placebo- and
for Mild to Moderate Pain Following Arthroscopic Knee Surgery in        active-controlled phase III trial.” Pain Medicine, vol. 6(5), pp. 357
Ambulatory Patients: A Randomized Double-Blind Trial.” Amer.            366 (2005).
Acad. Nurse Practitioners, Jun.-Jul. 2004, Poster Presentation.         McIlwain, "Safety and Tolerability of Oxymorphone Extended
Gimbel et al., “Efficacy and safety of oxymorphone immediate            Release During Long-Term Treatment of Moderate to Severe Pain
release for the treatment of mild to moderate pain after ambulatory     From Osteoarthritis. ASCP, Nov. 2004, Poster Presentation.
orthopedic Surgery: results of a randomized, double-blind, placebo      McIlwain, "Safety and Effectiveness of Oxymorphone Extended
controlled trial.” Archives of Physical Medicine Rehabilitation, vol.   Release During Long-Term Treatment of Moderate to Severe Pain
86(12), pp. 2284-2289 (2005).                                           from Osteoarthritis: One-Year Results.” Amer. Oseteopathic Assoc.
Gould et al., “Retrospective and Prospective Analyses of                Nov. 2004, Poster Presentation.
Oxymorphone Extended Release for Neuropathic Pain.” Neuropathic         McIlwain et al., “Oxymorphone Extended Release Maintains Effec
Pain, Nov. 2004 (Abstract).                                             tiveness and Is Well Tolerated During Long-Term Treatment of Mod
Gould et al., “Effective Titration With Oxymorphone Extended            erate to Severe Osteoarthritis Pain.” Amer. Acad. Pain Management,
Release in Opioid-Naive Patients with Low Back Pain.” Amer. Acad.       Mar. 2004, Poster Presentation.
Pain Management, Feb. 2005 (Abstract).                                  McIlwain & Ahdieh, “Long-Term Effectiveness and Safety of a New
Gould et al., “Effective long-term management of opioid-naïve           Oral Opioid, Oxymorphone Extended Release, for Moderate to
patients with Oxymorphone extended release.” Amer. Physiologic          Severe Osteoarthritis Pain.” Amer. Pharmacists Assoc., Mar. 2004,
Soc., Mar. 2005 (Abstract).                                             Poster Presentation.
Gouldet al., "Oxymorphone extended release for effective long-term      McIlwain & Ahdieh, “Safety, Tolerability, and Effectiveness of
treatment of elderly opioid-naïve patients with moderate to severe      Oxymorphone Extended release for moderate to severe osteoarthritis
nonmalignant pain.” Amer. Physiologic Soc., Mar. 2005. (Abstract).      pain: a one-year study.” Amer. J Therapeutics, vol. 11(5), pp. 1-7
Gould & Ahdieh, "Case Studies of Opioid Treatments for                  (2004).
Neuropathic Pain.” Neuropathic Pain, Nov. 2004 (Abstract).              Numorphan Oral Advertisement, British Journal of Anaesthesia, vol.
Hale & Drass, "Safety, Tolerability, and Effectiveness of               34, No. 8 (Aug. 1962).
Oxymorphone Extended Release in Opioid-Naive Patients: An               News of Products and Services, Products for Dispensing:
Interim Analysis.” Amer. Orthopedic Assoc. Nov. 2004, Poster Pre        Numorphan Oral. The Pharmaceutical Journal (Jul. 7, 1962).
sentation.                                                              Ossipov & Porreca, “Challenges in the Development of Novel Treat
Hale et al., “Long-Term Safety and Efficacy of Oxymorphone              ment Strategies for Neuropathic Pain.” J. Amer. Society for Experi
Extended Release in Opioid-Naive Patients with Chronic Pain.”           mental NeuroTherapeutics, vol. 2, pp. 650-661 (2005).
Amer. Acad. Pain Management, Mar. 2004, Poster Presentation.            PFORMULATE: http://www.pformulate?.com/disintegrs.html (pub
Hale et al., “Efficacy and safety of oxymorphone extended release in    lished on May 5, 2000).
chronic low back pain: results of a randomized, double-blind, pla       Pieniaszeket al., “Oxymorphone DoesNot Affect CYP450 Enzymes
cebo- and active-controlled phase III study.” J Pain, vol. 6(1), pp.    2C9 or 3A4: Positive Implications for Pain Management.” Amer.
21-28 (2005).                                                           Physiological Soc., May 2004, Poster Presentation.
Hale et al., “Open-Label Long-Term Assessment of Tolerability,          Pieniaszek et al., “Oxymorphone Exhibits a Low Potential for Drug
Safety, and Effectiveness of Oxymorphone Extended Release for           Interactions Through CYP450 Isozyme 3A4: In Vitro and Clinical
Low Back Pain.” Amer. Acad. Pain Management, Mar. 2004, Poster          Studies.” Amer. Acad. Physical Medicine and Rehabilitation, Oct.
Presentation.                                                           2004 (Abstract).
Hale et al., “Tolerability and Effectiveness of Oxymorphone             Plummer et al., “Influence of polarity on dose-response relationships
Extended Release in Opioid-Naive Patients with Chronic Pain.”           of intrathecal opioids in rats.” Pain, vol. 40, pp. 339-347 (1989).
Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.               Prager & Rauck, "Oxymorphone Extended Release for Moderate to
Hale et al., “Low-Dose Titration of Oxymorphone Extended Release        Severe Neuropathic Pain: Open-Label, Long-Term Study of Safety
in Opioid-Naive Patients With Chronic Pain: Short- and Long-Term        and Effectiveness.” Amer. Physiological Soc., May 2004. Poster Pre
Results.” Amer. Acad. Of Physical Medicine and Rehabilitation, Oct.     sentation.
2004, Poster Presentation.                                              Purdue Pharma L.P., Package Insert for MS CONTINR), 2007.
Hinz et al., “Bioavailability of diclofenac potassium at low doses'.    Rauck, "Oxymorphone Extended Release for Moderate to Severe
British Journal of Clinical Pharmacology, vol. 59, No. 1, pp. 80-84     Neuropathic Pain.” ASCP, Nov. 2004, Poster Presentation.
(2005).                                                                 Rhiner et al. “Long-Term Safety, Effectiveness, and Dose Stabiliza
International Search Report issued in PCT/US02/21403, mailed Oct.       tion of Oxymorphone Extended Release in Cancer Pain.” Amer.
31, 2002.                                                               Acad. Nurse Practitioners, Jun. 2004, Poster Presentation.
International Search Reportissued in PCT/US02/21396, mailed Nov.        Rowland & Tozer Clinical Pharmacokinetics. Concepts and Appli
6, 2002.                                                                cations, pp. 152-160, 392–393 (2d ed. 1989).
International Search Reportissued in PCT/US02/21398, mailed Nov.        Sargent et al., “Hydroxylated Codeine Derivatives.” J. Org. Chem.
6, 2002.                                                                vol. 23, pp. 1247-1251 (Sep. 1958).
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 6 of 33 PageID #:31492


                                                            US 8,329.216 B2
                                                                      Page 5

Shuey et al., “Reproductive and Developmental Toxicity Studies with        Staniforth and Baichwal, "Synergistically Interacting Heterodisperse
Oxymorphone: A Potent Opioid Analgesic.” Teratology Soc., Jun.             Polysaccharides Function in Achieving Controllable Drug Deliv
2004, Poster Presentation.                                                 ery.” American Chemical Society, pp. 327-350 (1993).
Slatkin et al., “Oxymorphone Maintains Effectiveness and Is Well           Mandema et al., “Characterization and validation of a
Tolerated During Long-Term Treatment of Moderate to Severe Can             pharmacokinetic model for controlled-release oxycodone.” British J
cer Pain.” Amer. Acad. Pain Management, Mar. 2004, Poster Presen           Clinical Pharmacology, vol. 42(6), pp. 747-756 (1996).
tation.
                                                                           Benzinger et al., “A Pharmacokinetic/Pharmacodynamic Study of
                                                                           Controlled-Release Oxycodone.” J Pain and Symptom Management,
Slatkin et al., “Long-Term Effectiveness and Safety of a New Oral          vol. 13(2), pp. 75-82 (1997).
Opioid, Oxymorphone Extended Release, for Moderate to Severe               Sathyan et al., “Pharmacokinetic profile of a 24-hour
Cancer Pain.” Amer. Pharmacists Assoc., Mar, 2004, Poster Presen           controlled7 release OROS(R) formulation of hydromorphone in the
tation.                                                                    presence and absence of food.” BMC Clinical Pharmacology, vol.
Slatkinet al., “Case Studies of Cancer Patients with Neuropathic Pain      7(2) (2007).
Treated with Oxymorphone.” Int’l Assoc. for the Study of Pain, May         Johnson et al., “Effect of Concomitant Ingestion of Alcohol on the in
2004, Poster Presentation.                                                 Vivo Pharmacokinetics of Kadian (Morphine Sulfate Extended-Re
Slatkin et al., “Long-Term Treatment of Moderate to Severe Cancer          lease) Capsules.” J of Pain, vol. 9(4), pp. 330-336 (2008).
Pain: A 2-Year Study.” Amer. Physiological Soc., May 2004, Poster          Cappola, “A Better Dissolution Method for Ranitidine Tablets USP”
Presentation.                                                              Pharmaceutical Development and Technology, vol. 6(1), pp. 11-17
Slatkinet al., “Effectiveness, safety, and tolerability of oxymorphone     (2001).
extended release for moderate to severe cancer pain.” Amer. Soc.           De Haan & Lerk, “Studies on different dissolution models.”
Clinical Oncology, Jun. 2004 (Abstract).                                   Pharmaceutisch Weekblad Scientific Edition, vol. 4, pp. 191-196
Sloan et al., “Effectiveness and safety of oral extended-release           (1982).
oxymorphone for the treatment of cancer pain: a pilot study.” Sup          Karasulu & Ertan, “Different geometric shaped hydrogel theophyl
portive Care Cancer, vol. 13(1), pp. 57-65 (2005).                         line tablets: statistical approach for estimating drug release.” II
Swerdlow & Brown, "Numorphan: A new supplement to anaestesia.”             Farmaco, vol. 57, pp. 939-945 (2002).
Brit. J. Anaesth., vol. 33, pp. 126-129 (1961).                            United States Food and Drug Administration Alert Alcohol and Pal
Tarket al., “Safety, Tolerability, and Effectiveness of Oxymorphone        ladone Interaction available at www.fda.gov/CDER/Drug infopage?
Extended Release During Long-Term Treatment of Cancer Pain:                palladone/default.htm, updated Jul. 2005.
Results of a 12-month Open-Label Study.” Multi-National Assoc.             “Don’t mix alcohol & pain killers' American Running & Fitness
Supportive Cancer Care, Jun. 2004. Poster Presentation.                    Association, available at findarticles/p/articles/mi m0NHFis 6
Vashi et al., “Oral and I.V. oxymorphone clinical pharmacokinetics         17/ai 86649661/print?tag=artBody:col 1 (1999).
compared to those of oral oxycodonepharmacokinetics.” ASHPMid              McNicolet al., “Management of opioids side effects in cancer related
year Clinical Meeting, vol.39, pp. P435E (2004) (abstract of meeting       and chronic non cancer pain: a systematic review.” Jof Pain 4(5), pp.
presentation).                                                             231-256 (2003).
Walker et al., “A Randomized Double-Blind Trial of Low-Dose                Weiss, “Derivatives of Morphine. I. 14-Hydroxydihydromorphine.” J
Oxymorphone Immediate Release (5 mg) for Mild to Moderate Pain             American Chemical Society, 77(22), p. 5891-5892 (1955).
in Ambulatory Patients.” Amer. Pharmacists Assoc., Mar. 2004.              U.S. Appl. No. 12/426,112, Kao et al.
Poster Presentation.                                                       Adams et al., “Oxymorphone Extended Release Does Not Affect
Weiss, “Derivatives of Morphine. IV. 14-Hydroxymorphine and                CYP2C9 or CYP3A4 Metabolic Pathways.” J. Clinical Pharmacol
14-Hydroxydihydromorphine.” J. Med. Chem... vol. 8, pp. 123-125            ogy, vol. 45, pp. 337-345 (2005).
(Jan. 1965).                                                               Baichwaletal. "Gamma Scintigraphy Imaging and Pharmacokinetic
White et al., “Application of Propensity Scores to Claims Data:            Analysis of Extended-Release TIMERX Technology.” Amer. Physi
Correcting Biases in Drug-Prescribing Patterns of Long-Acting              ological Soc., May 2004, Poster Presentation.
Opioids.” Amer. Soc. Health-System Pharmacists, Dec. 2004, Poster          Chiao et al., Sustained-Released Drug Delivery Systems, Chapter 94.
Presentation.                                                              Remington, 1995.
White et al., “Improved quality of life during long-term treatment of      Gimbel & Adams, "Oxymorphone Immediate Release for PostSurgi
moderate to severe pain with oxymorphone ER.” Amer. Physiologic            cal Pain: Translating Pharmacokinetic Drug Properties Into Clinical
Soc., Mar. 2005 (Abstract).                                                Efficacy.” Amer. Cancer Soc. (Abstract).
White, "Comment: therapy switching in patients receiving long              Gould et al., “Oxymorphone extended release for effective long-term
acting opioids.” Annals of Pharmacotherapy, vol. 38(10), pp. 1752          treatment of elderly opioid-naïve patients with moderate to severe
1752 (2004).                                                               nonmalignant pain.” Amer. Physiologic Soc., Mar. 2005. (Abstract).
Wikipedia entry for Oxymorphone, 3 pages, last modified on Dec. 20.        Hale & Drass, "Safety, Tolerability, and Effectiveness of
2007.                                                                      Oxymorphone Extended Release in Opioid-Naive Patients: An
Zeller et al., "Acute Pain Treatment.” JAMA vol. 299(1) (2008).            Interim Analysis.” Amer. Orthopedic Assoc. Nov. 2004, Poster Pre
McConville et al., “Use of a Novel Modified TSI for the Evaluation of      sentation.
Controlled-Release Aerosol Formulatons. I”. Drug Dev Ind Phar              Hale et al., “Long-Term Safety and Efficacy of Oxymorphone
macy, vol. 26, No. 11, pp. 1191-1198 (2000).                               Extended Release in Opioid-Naive Patients with Chronic Pain.”
Complaint, Endo Pharmaceuticals, Inc. And Penwest Pharmaceuti              Amer. Acad. Pain Management, Mar. 2004, Poster Presentation.
cals Inc. v. Impax Laboratories, Inc., Docket No. 1:07.cv731, entered      Matsumoto et al., "Oxymorphone extended-release tables relieve
Nov. 16, 2007.                                                             moderate to severe pain and improve physical function in
Answer to Complaint and Counterclaim filed by Impax Laboratories,          osteoarthritis: Results of randomized, double-blind, placebo- and
Inc., Docket No. 1:07.cv731, Entered Dec. 20, 2007.                        active-controlled phase III trial.” Pain Medicine, vol. 6(5), pp. 357
Answer to Counterclaim by Endo Pharmaceuticals Inc. and Penwest            366 (2005).
Pharmaceuticals Co., Docket No. 1:07.cv731, entered Jan. 14, 2008.         McIlwain, “Safety and Tolerability or Oxymorphone Extended
Complaint, Endo Pharmaceuticals, Inc. and Penwest Pharmaceuti              Release During Long-Term Treatment of Moderate to Severe Pain
cals, Inc. v. Impax Laboratories, Inc., Docket No. 1:08-CV-00057           From Osteoarthritis.” ASCP, Nov. 2004. Poster Presentation.
UNA filed Jan. 25, 2008.                                                   McIlwain, “Safety and Effetiveness of Oxymorphone Extended
Complaint, Endo Pharmaceuticals Inc. and Penwest Pharmaceuticals           Release During Long-Term Treatment of Moderate to Severe Pain
Co. v. Actavis South Atlantic LLC, Docket No. 2:08-cv-01563-KSH            from Osteoarthritis: One-Year Results.” Amer. Oseteopathic Assoc.
PS, United States District Court, District of New Jersey, filed Mar. 28,   Nov. 2004, Poster Presentation.
2008.                                                                      Rowland & Tozer, Clinical Pharmacokinetics. Concepts and Appli
International Search Report for PCT/US2007/005560, Sep. 17, 2007.          cations, pp. 152-160,392-393 (2d ed. 1989).
United States Patent and Trademark Office. Before the Board of             Sathyan et al., “Pharmacokinetic profile of a 24-hour controlled
Appeals and Interference, "Decision on Appeal. Appeal No. 2005             release OROS(R) formulation of hydromorphone in the presence and
0416, U.S. Appl. No. 09/970,020.” Apr. 28, 2005.                           absence of food.” BMC Clinical Pharmacology, vol. 7(2) (2007).
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 7 of 33 PageID #:31493


U.S. Patent           Dec. 11, 2012        Sheet 1 of 10      US 8,329,216 B2




                     (ILL/6) auOduouAXO-HO-9




                                      92              d
            ORZ
                   (SWA) eouele IICI AISueu Ued
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 8 of 33 PageID #:31494


U.S. Patent                                                   US 8,329,216 B2




                    (SWA) eoueley ICI AJSue).UI Ued
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 9 of 33 PageID #:31495


U.S. Patent           Dec. 11, 2012    Sheet 3 of 10          US 8,329,216 B2




                          eLIOudioLuAxO-HO-9




                            LedeoLIOfeed
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 10 of 33 PageID #:31496


 U.S. Patent           Dec. 11, 2012    Sheet 4 of 10          US 8,329,216 B2




                               auOtdIOUIAXO




                                                                9


                                                                    (aItnuo?HI),


                            uge eolio3eqeo
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 11 of 33 PageID #:31497


 U.S. Patent                    Dec. 11, 2012                               Sheet 5 of 10                                                    US 8,329,216 B2


                                                                                                                                         N
                                                                                                                                         lo




                                                                                                                                         s




                                                                                                                                         O
                                                                                                                                         w
                           cC
                           w      ve
                                          (ve)                                                                           :


                           E         t
                                          S(t                                                                    f
                                                                                                                     p                   9
                           -              -
                                  O       g                                                               o                              S

                                                                                                                                               s

                                                                                                 lo                                      8
                                                                                                                                               E   O
                                                                                                                                              SO   9
                                                                                                                                         S. g O
                                                                                                                                                        .
                                                                                                     P                                              -


                                                                                            Ág                                           S
                                                                                     zo
                                                                                     A.
                                                                                                                             >
                                                                                zo                                   g                   se
                                                                            ,                                    A
                                                                   4.                                 /
                                                                                                             o
                                                                                                                                         cN
                                                         3-&                                     &                                       ws
                                                                                                         N
                                                                                92                           yd
                                                                            .
                                                                       92                            e                                   o
                                                                  92                        of
                                                     of 2                                 as
                                         o:...g                                      6
                                                       eiger                                                                             v
                                                   coer
                                                 -- e.
                     ------ee-
             8------ aw
                                                                       s
                                                        6 -sa. . s.. . a . .     tes
                                                 a   set so                       O                                                      o


         v   c   (     t         c       or      o            N        to       un   v           c           c                   V   o
                      ?ulfu) uoenueouoo euoudou AxO eused
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 12 of 33 PageID #:31498
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 13 of 33 PageID #:31499


 U.S. Patent           Dec. 11, 2012       Sheet 7 of 10                           US 8,329,216 B2


                                                                                   S




                                                                                   S.
                                                                                   9
                                                                               f
                                                                                   S




                                                                       D           Ns
                                                                                   S
                                                                  f
                                                              p

                                                                                    2
                                                     A.
                                                          w

                                                                           f


                             - e.      e         1                    al




                     ?ulfu) uojelueouoo suoudouxo eused
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 14 of 33 PageID #:31500


 U.S. Patent                           Dec. 11, 2012                               Sheet 8 of 10                                                   US 8,329,216 B2




                                                                                                                                                   d
                                                                                                                                                   w

                                  CC
                                  or
                                                C.
                                                or
                                                   O
                                  so                     -

                                          5 5
                                      E E S E                                                                                                      9
                                  9     g       g        9
                                                - H.                                                                                 :
                                        o                                                                                        R                 S
                                        :                                                    f
                                                                                               f                                     :

                                                                                                                                 t
                                                                                                                                                   & :E     OO
                                                                                                                                                        O   CD
                                                                                                                                                            has
                                                                                                                             {                               s
                                                                                                                                                            9
                                                                                                   A
                                                                                                       p                     4.                    S

                                                                                                                         8.                        se
                                                                                                   d                     d
                                                                                                                             h                     SN
                                                                                    o
                                                                                   ca                                    s                          O
                                                                                                                    17
                                                                                                           of
                                                                                                                s
                                                             s       'g                 16                                                         w
                                                                     O        ad
                          - or
                                 a      S-a-2
                                                ---0-                     as:            s
                                                                                         S-a - - - -
               or-tri-Y                                          st             Essaries, spre-do
          rt   c.
               v.
                    (N.
                    v.
                                 v
                                 v.     v
                                            c       oc           o
                                                                 c
                                                                          N
                                                                          c
                                                                              to
                                                                              o
                                                                                        Lo
                                                                                        os
                                                                                                       N.
                                                                                                       o
                                                                                                                    c.
                                                                                                                    o
                                                                                                                             c.c         v.
                                                                                                                                         c
                                                                                                                                              c.
                                                                                                                                              d
                     fill fun uomenuebuon euoudou AxO-HO-9 eused
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 15 of 33 PageID #:31501


 U.S. Patent                                                   US 8,329,216 B2




                         flufu) uone.Juaauoo eused
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 16 of 33 PageID #:31502


 U.S. Patent                                                   US 8,329,216 B2
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 17 of 33 PageID #:31503


                                                      US 8,329,216 B2
                               1.                                                                     2
     OXYMORPHONE CONTROLLED RELEASE                                     patients. Cancer 1989: 63:2275-83; Goughnour B R et al.,
              FORMULATIONS                                              Analgesic response to single and multiple doses of con
                                                                        trolled-release morphine tablets and morphine oral solution
                 RELATED APPLICATIONS                                   in cancer patients. Cancer 1989: 63:2294-97: Ferrell B. et al.,
                                                                        Effects of controlled-release morphine on quality of life for
    This application is a continuation of U.S. patent applica           cancer pain. Oncol. Nur. Forum 1989; 4:521-26.
 tion Ser. No. 10/190,192 filed Jul. 3, 2002 and claims priority          There are two factors associated with the metabolism of
 to U.S. Provisional Patent Application Ser. Nos. 60/329,445            Some drugs that may present problems for their use in con
 filed Oct. 15, 2001, 60/329,432 filed Oct. 15, 2001, 60/303,           trolled release systems. One is the ability of the drug to induce
 357 filed Jul. 6, 2001, and 60/329,444 filed Oct. 15, 2001,       10
                                                                        or inhibit enzyme synthesis, which may result in a fluctuating
 which are incorporated herein by reference to the extent per           drug blood plasma level with chronic dosing. The other is a
 mitted by law.                                                         fluctuating drug blood level due to intestinal (or other tissue)
           BACKGROUND OF THE INVENTION                                  metabolism or through a hepatic first-pass effect.
                                                                   15      Oxymorphone is metabolized principally in the liver,
    Pain is the most frequently reported symptom and it is a            resulting in an oral bioavailability of about 10%. Evidence
 common clinical problem which confronts the clinician.                 from clinical experience Suggests that the short duration of
 Many millions of people in the USA suffer from severe pain             action of immediate release oxymorphone necessitates a four
 that, according to numerous recent reports, is chronically             hour dosing schedule to maintain optimal levels of analgesia.
 undertreated or inappropriately managed. The clinical use              It would be useful to clinicians and patients alike to have
 fulness of the analgesic properties of opioids has been recog          controlled release dosage forms of oxymorphone to use to
 nized for centuries, and morphine and its derivatives have             treat pain and a method of treating pain using the dosage
 been widely employed for analgesia for decades in a variety            forms.
 of clinical pain states.
    Oxymorphone HCl (14-hydroxydihydromorphinone                   25                 SUMMARY OF THE INVENTION
 hydrochloride) is a semi-synthetic phenanthrene-derivative
 opioid agonist, widely used in the treatment of acute and                The present invention provides methods for relieving pain
 chronic pain, with analgesic efficacy comparable to other              by administering a controlled release pharmaceutical tablet
 opioid analgesics. Oxymorphone is currently marketed as an             containing oxymorphone which produces at least a predeter
 injection (1 mg/ml in 1 ml ampules; 1.5 mg/ml in 1 ml             30
                                                                        mined minimum blood plasma level for at least 12 hours after
 ampules; 1.5 mg/ml in 10 ml multiple dose vials) for intra             dosing, as well as tablets that produce the Sustained pain relief
 muscular, subcutaneous, and intravenous administration, and            over this time period.
 as 5 mg rectal Suppositories. At one time, 2 mg, 5 mg and 10
 mg oral immediate release (IR) tablet formulations of oxy                       BRIEF DESCRIPTION OF THE FIGURES
 morphone HCl were marketed. Oxymorphone HCl is                    35
 metabolized principally in the liver and undergoes conjuga               FIG. 1 is a pharmacokinetic profile for 6-hydroxy oxymor
 tion with glucuronic acid and reduction to 6-alpha- and beta           phone with PID scores.
 hydroxy epimers.                                                         FIG. 2 is a pharmacokinetic profile for oxymorphone with
    An important goal of analgesic therapy is to achieve con            PID Scores.
 tinuous relief of chronic pain. Regular administration of an      40      FIG.3 is a pharmacokinetic profile for 6-hydroxy oxymor
 analgesic is generally required to ensure that the next dose is        phone with categorical pain scores.
 given before the effects of the previous dose have worn off.              FIG. 4 is a pharmacokinetic profile for oxymorphone with
 Compliance with opioids increases as the required dosing               categorical pain scores.
 frequency decreases. Non-compliance results in Suboptimal                 FIG. 5 is a graph of the mean blood plasma concentration
 pain control and poor quality of life outcomes. (Ferrell Betal.   45   of oxymorphone versus time for clinical study 1.
 Effects of controlled-release morphine on quality of life for             FIG. 6 is a graph of the mean blood plasma concentration
 cancer pain. Oncol. Nur. Forum 1989; 4:521-26). Scheduled,             of oxymorphone versus time for clinical study 2.
 rather than “as needed administration of opioids is currently             FIG. 7 is a graph of the mean blood plasma concentration
 recommended in guidelines for their use in chronic non                 of oxymorphone versus time for clinical study 3.
 malignant pain. Unfortunately, evidence from prior clinical       50      FIG. 8 is a graph of the mean blood plasma concentration
 trials and clinical experience Suggests that the short duration        of 6-hydroxy oxymorphone versus time for clinical study 3.
 of action of immediate release oxymorphone would necessi                  FIG. 9 is a graph of the mean blood plasma concentration
 tate administration every 4-6 hours in order to maintain opti          of oxymorphone for immediate and controlled release tablets
 mal levels of analgesia in chronic pain. A controlled release          from a single dose study.
 formulation which would allow less frequent dosing of oxy         55      FIG. 10 is a graph of the mean blood plasma concentration
 morphone would be useful in pain management.                           of oxymorphone for immediate and controlled release tablets
    For instance, a controlled release formulation of morphine          from a steady state study.
 has been demonstrated to provide patients fewerinterruptions
 in sleep, reduced dependence on caregivers, improved com                   DETAILED DESCRIPTION OF THE INVENTION
 pliance, enhanced quality of life outcomes, and increased         60
 control over the management of pain. In addition, the con                The present invention provides methods for alleviating
 trolled release formulation of morphine was reported to pro            pain for 12 to 24 hours using a single dose of a pharmaceutical
 vide more constant plasma concentration and clinical effects,          composition by producing a blood plasma level of oxymor
 less frequent peak to trough fluctuations, reduced dosing              phone and/or 6-OH oxymorphone of at least a minimum
 frequency, and possibly fewer side effects. (Thirlwell MP et      65   value for at least 12 hours or more. As used herein, the terms
 al., Pharmacokinetics and clinical efficacy of oral morphine           “6-OH oxymorphone' and “6-hydroxy oxymorphone' are
 Solution and controlled-release morphine tablets in cancer             interchangeable and refer to the analog of oxymorphone hav
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 18 of 33 PageID #:31504


                                                       US 8,329,216 B2
                               3                                                                         4
 ing an alcohol (hydroxy) moiety that replaces the carboxy                reported herein for studies actually conducted are arrived at
 moiety found on oxymorphone at the 6-position.                           using standard statistical methods as would be employed by
    To overcome the difficulties associated with a 4-6 hourly             one skilled in the art of pharmaceutical formulation and test
 dosing frequency of oxymorphone, this invention provides an              ing for regulatory approval.
 oxymorphone controlled release oral Solid dosage form, com                  In one specific embodiment of the controlled release
 prising atherapeutically effective amount of oxymorphone or              matrix form of the invention, the oxymorphone or salt of
 a pharmaceutically acceptable salt of oxymorphone. It has                oxymorphone is dispersed in a controlled release delivery
 been found that the decreased rate of release of oxymorphone             system that comprises a hydrophilic material which, upon
 from the oral controlled release formulation of this invention
 does not substantially decrease the bioavailability of the drug     10
                                                                          exposure to gastrointestinal fluid, forms a gel matrix that
 as compared to the same dose of a solution of oxymorphone                releases oxymorphone at a controlled rate. The rate of release
 administered orally. The bioavailability is sufficiently high            of oxymorphone from the matrix depends on the drug's par
 and the release rate is such that a sufficient plasma level of           tition coefficient between components of the matrix and the
 oxymorphone and/or 6-OH oxymorphone is maintained to                     aqueous phase within the gastrointestinal tract. In a preferred
 allow the controlled release dosage to be used to treat patients    15   form of this embodiment, the hydrophilic material of the
 Suffering moderate to severe pain with once or twice daily               controlled release delivery system comprises a mixture of a
 dosing. The dosing form of the present invention can also be             heteropolysaccharide gum and an agent capable of cross
 used with thrice daily dosing.                                           linking the heteropolysaccharide in presence of gastrointes
    It is critical when considering the present invention that the        tinal fluid. The controlled release delivery system may also
 difference between a controlled release tablet and an imme               comprise a water-soluble pharmaceutical diluent mixed with
 diate release formulation be fully understood. In classical              the hydrophilic material. Preferably, the cross-linking agent
 terms, an immediate release formulation releases at least 80%            is a homopolysaccharide gum and the inert pharmaceutical
 of its active pharmaceutical ingredient within 30 minutes.               diluent is a monosaccharide, a disaccharide, or a polyhydric
 With reference to the present invention, the definition of an            alcohol, or a mixture thereof.
 immediate release formulation will be broadened further to          25      In a specific preferred embodiment, the appropriate blood
 include a formulation which releases more than about 80% of              plasma levels of oxymorphone and 6-hydroxy oxymorphone
 its active pharmaceutical ingredient within 60 minutes in a              are achieved using oxymorphone in the form of oxymorphone
 standard USP Paddle Method dissolution test at 50 rpm in 500             hydrochloride, wherein the weight ratio of heteropolysaccha
 ml media having a pH of between 1.2 and 6.8 at 37° C.                    ride to homopolysaccharide is in the range of about 1:3 to
 “Controlled release' formulations, as referred to herein, will      30   about 3:1, the weight ratio of heteropolysaccharide to diluent
 then encompass any formulations which release no more than               is in the range of about 1:8 to about 8:1, and the weight ratio
 about 80% of their active pharmaceutical ingredients within              of heteropolysaccharide to oxymorphone hydrochloride is in
 60 minutes under the same conditions.                                    the range of about 10:1 to about 1:10. A preferred het
    The controlled release dosage form of this invention exhib            eropolysaccharide is Xanthan gum and a preferred
 its a dissolution rate in vitro, when measured by USP Paddle        35   homopolysaccharide is locust bean gum. The dosage form
 Method at 50 rpm in 500 ml media having a pH between 1.2                 also comprises a cationic cross-linking agent and a hydropho
 and 6.8 at 37° C., of about 15% to about 50% by weight                   bic polymer. In the preferred embodiment, the dosage form is
 oxymorphone released after 1 hour, about 45% to about 80%                a tablet containing about 5 mg to about 80 mg of oxymor
 by weight oxymorphone released after 4 hours, and at least               phone hydrochloride. In a most preferred embodiment, the
 about 80% by weight oxymorphone released after 10 hours.            40   tablet contains about 20 mg oxymorphone hydrochloride.
    When administered orally to humans, an effective con                     The invention includes a method which comprises achiev
 trolled release dosage form of oxymorphone should exhibit                ing appropriate blood plasma levels of drug while providing
 the following in vivo characteristics: (a) peak plasma level of          extended pain relief by administering one to three times per
 oxymorphone occurs within about 1 to about 8 hours after                 day to a patient Suffering moderate to severe, acute or chronic
 administration; (b) peak plasma level of 6-OH oxymorphone           45   pain, an oxymorphone controlled release oral Solid dosage
 occurs within about 1 to about 8 hours after administration;             form of the invention in an amount sufficient to alleviate the
 (c) duration of analgesic effect is through about 8 to about 24          pain for a period of about 8 hours to about 24 hours. This type
 hours after administration; (d) relative oxymorphone bio                 and intensity of pain is often associated with cancer, autoim
 availability is in the range of about 0.5 to about 1.5 compared          mune diseases, infections, Surgical and accidental traumas
 to an orally-administered aqueous solution of oxymorphone;          50   and osteoarthritis.
 and (e) the ratio of the area under the curve of blood plasma              The invention also includes a method of making an oxy
 level vs. time for 6-OH oxymorphone compared to oxymor                   morphone controlled release oral solid dosage form of the
 phone is in the range of about 0.5 to about 1.5. Ofcourse, there         invention which comprises mixing particles of oxymorphone
 is variation of these parameters among Subjects, depending               or a pharmaceutically acceptable salt of oxymorphone with
 on the size and weight of the individual subject, the subjects      55   granules comprising the controlled release delivery system,
 age, individual metabolism differences, and other factors.               preferably followed by directly compressing the mixture to
 Indeed, the parameters may vary in an individual from day to             form tablets.
 day. Accordingly, the parameters set forth above are intended               Pharmaceutically acceptable salts of oxymorphone which
 to be mean values from a Sufficiently large study so as to               can be used in this invention include salts with the inorganic
 minimize the effect of individual variation in arriving at the      60   and organic acids which are commonly used to produce non
 values. A convenient method for arriving at Such values is by            toxic salts of medicinal agents. Illustrative examples would
 conducting a study in accordance with standard FDA proce                 be those salts formed by mixing oxymorphone with hydro
 dures such as those employed in producing results for use in             chloric, Sulfuric, nitric, phosphoric, phosphorous, hydrobro
 a new drug application (or abbreviated new drug application)             mic, maleric, malic, ascorbic, citric or tartaric, pamoic, lauric,
 before the FDA. Any reference to mean values herein, in             65   Stearic, palmitic, oleic, myristic, lauryl Sulfuric, naphthylene
 conjunction with desired results, refer to results from such a           sulfonic, linoleic or linolenic acid, and the like. The hydro
 study, or some comparable study. Reference to mean values                chloride salt is preferred.
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 19 of 33 PageID #:31505


                                                       US 8,329,216 B2
                                5                                                                       6
    It has now been found that 6-OH oxymorphone, which is                ingredient. Generally the active pharmaceutical ingredient is
 one of the metabolites of oxymorphone, may play a role in               mixed with excipients or other compositions such as a poly
 alleviating pain. When oxymorphone is ingested, part of the             alkylene. The shell is generally made, at least in part, from a
 dosage gets into the bloodstream to provide pain relief, while          material (such as cellulose acetate) permeable to the liquid of
 another part is metabolized to 6-OH oxymorphone. This                   the environment where the pump will be used, usually stom
 metabolite then enters the bloodstream to provide further pain          ach acid. Once ingested, the pump operates when liquid dif
 relief. Thus it is believed that both the oxymorphone and               fuses through the shell of the pump. The liquid dissolves the
 6-hydroxyoxymorphone levels are important to pain relief.               composition to produce a saturated situation. As more liquid
    The effectiveness of oxymorphone and 6-hydroxyoxymor                 diffuses into the pump, the Saturated Solution containing the
 phone at relieving pain and the pharmacokinetics of a single       10   pharmaceutical is expelled from the pump through the outlet.
 dose of oxymorphone were studied. The blood plasma levels               This produces a nearly constant release of active ingredient,
 of both oxymorphone and 6-hydroxyoxymorphone were                       in the present case, oxymorphone.
 measured in patients after a single dose of oxymorphone was                Controlled Release Coating
 administered. Similarly, the pain levels in patients were mea              In this embodiment, a core comprising oxymorphone or
 Sured after a single administration of oxymorphone to deter        15   oxymorphone salt is coated with a controlled release film
 mine the effective duration of pain relief from a single dose.          which comprises a water insoluble material. The film can be
 FIGS. 1-2 show the results of these tests, comparing pain               applied by spraying an aqueous dispersion of the water
 levels to oxymorphone and 6-hydroxy oxymorphone levels.                 insoluble material onto the core. Suitable water insoluble
    For these tests, pain was measured using a Visual Analog             materials include alkyl celluloses, acrylic polymers, waxes
 Scale (VAS) or a Categorical Scale. The VAS scales consisted            (alone or in admixture with fatty alcohols), shellac and Zein.
 of a horizontal line, 100 mm in length. The left-hand end of            The aqueous dispersions of alkyl celluloses and acrylic poly
 the scale (0 mm) was marked with the descriptor “No Pain'               mers preferably contain a plasticizer Such as triethylcitrate,
 and the right-hand end of the scale (100 mm) was marked                 dibutyl phthalate, propylene glycol, and polyethylene glycol.
 with the descriptor “Extreme Pain’. Patients indicated their            The film coat can contain a water-soluble material Such as
 level of pain by making a vertical mark on the line. The VAS       25   polyvinylpyrrolidone (PVP) or hydroxypropylmethylcellu
 score was equal to the distance (in mm) from the left-hand end          lose (HPMC).
 of the scale to the patient’s mark. For the categorical scale,             The core can be a granule made, for example, by wet
 patients completed the following statement, “My pain at this            granulation of mixed powders of oxymorphone or oxymor
 time is using the scale None-0, Mild=1, Moderate=2, or                  phone salt and a binding agent such as HPMC, or by coating
 Severe=3.                                                          30   an inert bead with oxymorphone or oxymorphone salt and a
    As can be seen from these figures, there is a correlation            binding agent such as HPMC, or by spheronising mixed pow
 between pain relief and both oxymorphone and 6-hydroxy                  ders of oxymorphone or oxymorphone salt and a spheronis
 oxymorphone levels. As the blood plasma levels of oxymor                ing agent such as microcrystalline cellulose. The core can be
 phone and 6-hydroxyoxymorphone increase, pain decreases                 a tablet made by compressing Such granules or by compress
 (and pain intensity difference and pain relief increases). Thus,   35   ing a powder comprising oxymorphone or oxymorphone salt.
 to the patient, it is the level of oxymorphone and 6-hydroxy              The in vitro and in vivo release characteristics of this con
 oxymorphone in the blood plasma which is most important.                trolled release dosage form can be modified by using mix
 Further it is these levels which dictate the efficacy of the            tures of different water insoluble and water soluble materials,
 dosage form. A dosage form which maintains a Sufficiently               using different plasticizers, varying the thickness of the con
 high level of oxymorphone or 6-hydroxyoxymorphone for a            40   trolled release film, including release-modifying agents in the
 longer period need not be administered frequently. Such a               coating, or by providing passageways through the coating.
 result is accomplished by embodiments of the present inven                Controlled Release Matrix
 tion.                                                                      It is important in the present invention that appropriate
    The oxymorphone controlled release oral Solid dosage                 blood plasma levels of oxymorphone and 6-hydroxy oxymor
 form of this invention can be made using any of several            45   phone beachieved and maintained for sufficient time to pro
 different techniques for producing controlled release oral              vide pain relief to a patient for a period of 12 to 24 hours. The
 Solid dosage forms of opioid analgesics.                                preferred composition for achieving and maintaining the
    In one embodiment, a core comprising oxymorphone or                  proper blood plasma levels is a controlled-release matrix. In
 oxymorphone salt is coated with a controlled release film               this embodiment, the oxymorphone or oxymorphone salt is
 which comprises a water insoluble material and which upon          50   dispersed in a controlled release delivery system that com
 exposure to gastrointestinal fluid releases oxymorphone from            prises a hydrophilic material (gelling agent) which upon
 the core at a controlled rate. In a second embodiment, the              exposure to gastrointestinal fluid forms a gel matrix that
 oxymorphone or oxymorphone salt is dispersed in a con                   releases oxymorphone at a controlled rate. Such hydrophilic
 trolled release delivery system that comprises a hydrophilic            materials include gums, cellulose ethers, acrylic resins, and
 material which upon exposure to gastrointestinal fluid forms       55   protein-derived materials. Suitable cellulose ethers include
 a gel matrix that releases oxymorphone at a controlled rate. A          hydroxyalkyl celluloses and carboxyalkyl celluloses, espe
 third embodiment is a combination of the first two: a con               cially hydroxyethyl cellulose (HEC), hydroxypropyl cellu
 trolled release matrix coated with a controlled release film. In        lose (HPC), HPMC, and carboxy methylcellulose (CMC).
 a fourth embodiment the oxymorphone is incorporated into                Suitable acrylic resins include polymers and copolymers of
 an osmotic pump. In any of these embodiments, the dosage           60   acrylic acid, methacrylic acid, methyl acrylate and methyl
 form can be a tablet, a plurality of granules in a capsule, or          methacrylate. Suitable gums include heteropolysaccharide
 other Suitable form, and can contain lubricants, colorants,             and homopolysaccharide gums, e.g., Xanthan, tragacanth,
 diluents, and other conventional ingredients.                           acacia, karaya, alginates, agar, guar, hydroxypropyl guar, car
    Osmotic Pump                                                         rageenan, and locust bean gums.
    An osmotic pump comprises a shell defining an interior          65      Preferably, the controlled release tablet of the present
 compartment and having an outlet passing through the shell.             invention is formed from (I) a hydrophilic material compris
 The interior compartment contains the active pharmaceutical             ing (a) a heteropolysaccharide; or (b) a heteropolysaccharide
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 20 of 33 PageID #:31506


                                                       US 8,329,216 B2
                               7                                                                        8
 and a cross-linking agent capable of cross-linking said het             insensitive to the solubility of the medicament and likewise
 eropolysaccharide; or (c) a mixture of (a), (b) and a polysac           insensitive to the pH changes along the length of the gas
 charide gum; and (II) an inert pharmaceutical filler compris            trointestinal tract.
 ing up to about 80% by weight of the tablet; and (III)                     The inert filler of the sustained release excipient preferably
 oxymorphone.                                                            comprises a pharmaceutically acceptable Saccharide, includ
   The term "heteropolysaccharide' as used herein is defined             ing a monosaccharide, a disaccharide, or a polyhydric alco
 as a water-soluble polysaccharide containing two or more                hol, and/or mixtures of any of the foregoing. Examples of
 kinds of Sugar units, the heteropolysaccharide having a                 Suitable inert pharmaceutical fillers include Sucrose, dex
 branched or helical configuration, and having excellent                 trose, lactose, microcrystalline cellulose, fructose, Xylitol,
 water-wicking properties and immense thickening proper             10   sorbitol, mixtures thereof and the like. However, it is pre
 ties.                                                                   ferred that a soluble pharmaceutical filler such as lactose,
    A preferred heteropolysaccharide is Xanthan gum, which is            dextrose, Sucrose, or mixtures thereof be used.
 a high molecular weight (>10) heteropolysaccharide. Other                  The cationic cross-linking agent which is optionally used
 preferred heteropolysaccharides include derivatives of Xan              in conjunction with the controlled release embodiment of the
                                                                    15   present invention may be monovalent or multivalent metal
 than gum, Such as deacylated Xanthan gum, the carboxym                  cations. The preferred salts are the inorganic salts, including
 ethyl ether, and the propylene glycol ester.                            various alkali metal and/or alkaline earth metal Sulfates, chlo
    The cross linking agents used in the controlled release              rides, borates, bromides, citrates, acetates, lactates, etc. Spe
 embodiment of the present invention which are capable of                cific examples of Suitable cationic cross-linking agents
 cross-linking with the heteropolysaccharide include                     include calcium sulfate, sodium chloride, potassium sulfate,
 homopolysaccharide gums such as the galactomannans, i.e.,               Sodium carbonate, lithium chloride, tripotassium phosphate,
 polysaccharides which are composed solely of mannose and                Sodium borate, potassium bromide, potassium fluoride,
 galactose. Galactomannans which have higher proportions of              Sodium bicarbonate, calcium chloride, magnesium chloride,
 unsubstituted mannose regions have been found to achieve                Sodium citrate, sodium acetate, calcium lactate, magnesium
 more interaction with the heteropolysaccharide. Locust bean        25   sulfate and sodium fluoride. Multivalent metal cations may
 gum, which has a higher ratio of mannose to the galactose, is           also be utilized. However, the preferred cationic cross-linking
 especially preferred as compared to other galactomannans                agents are bivalent. Particularly preferred salts are calcium
 Such as guar and hydroxypropyl guar.                                    Sulfate and sodium chloride. The cationic cross-linking
    Preferably, the ratio of heteropolysaccharide to                     agents of the present invention are added in an amount effec
 homopolysaccharide is in the range of about 1:9 to about 9:1,      30   tive to obtain a desirable increased gel strength due to the
 preferably about 1:3 to about 3:1. Most preferably, the ratio of        cross-linking of the gelling agent (e.g., the heteropolysaccha
 Xanthan gum to polysaccharide material (i.e., locust bean               ride and homopolysaccharide gums). In preferred embodi
 gum, etc.) is preferably about 1:1.                                     ments, the cationic cross-linking agent is included in the
    In addition to the hydrophilic material, the controlled              Sustained release excipient of the present invention in an
 release delivery system can also contain an inert pharmaceu
                                                                    35   amount from about 1 to about 20% by weight of the sustained
                                                                         release excipient, and in an amount about 0.5% to about 16%
 tical diluent such as a monosaccharide, a disaccharide, a               by weight of the final dosage form.
 polyhydric alcohol and mixtures thereof. The ratio of diluent              In the controlled release embodiments of the present inven
 to hydrophilic matrix-forming material is generally in the              tion, the Sustained release excipient comprises from about 10
 range of about 1:3 to about 3:1.                                   40   to about 99% by weight of a gelling agent comprising a
    The controlled release properties of the controlled release          heteropolysaccharide gum and a homopolysaccharide gum,
 embodiment of the present invention may be optimized when               from about 1 to about 20% by weight of a cationic crosslink
 the ratio of heteropolysaccharide gum to homopolysaccha                 ing agent, and from about 0 to about 89% by weight of an inert
 ride material is about 1:1, although heteropolysaccharide               pharmaceutical diluent. In other embodiments, the Sustained
 gum in an amount of from about 20 to about 80% or more by          45   release excipient comprises from about 10 to about 75%
 weight of the heterodisperse polysaccharide material pro                gelling agent, from about 2 to about 15% cationic crosslink
 vides an acceptable slow release product. The combination of            ing agent, and from about 30 to about 75% inert diluent. In yet
 any homopolysaccharide gums known to produce a synergis                 other embodiments, the Sustained release excipient com
 tic effect when exposed to aqueous solutions may be used in             prises from about 30 to about 75% gelling agent, from about
 accordance with the present invention. It is also possible that    50   5 to about 10% cationic cross-linking agent, and from about
 the type of synergism which is present with regard to the gum           15 to about 65% inert diluent.
 combination of the present invention could also occur                      The sustained release excipient used in this embodiment of
 between two homogeneous or two heteropolysaccharides.                   the present invention (with or without the optional cationic
 Other acceptable gelling agents which may be used in the                cross-linking agent) may be further modified by incorpora
 present invention include those gelling agents well-known in       55   tion of a hydrophobic material which slows the hydration of
 the art. Examples include vegetable gums such as alginates,             the gums without disrupting the hydrophilic matrix. This is
 carrageenan, pectin, guar gum, Xanthan gum, modified                    accomplished in preferred embodiments of the present inven
 starch, hydroxypropylmethylcellulose, methylcellulose, and              tion by granulating the Sustained release excipient with the
 other cellulosic materials such as sodium carboxymethylcel              solution or dispersion of a hydrophobic material prior to the
 lulose and hydroxypropyl cellulose. This list is not meant to      60   incorporation of the medicament. The hydrophobic polymer
 be exclusive.                                                           may be selected from an alkylcellulose such as ethylcellulose,
    The combination of Xanthan gum with locust bean gum                  other hydrophobic cellulosic materials, polymers or copoly
 with or without the other homopolysaccharide gums is an                 mers derived from acrylic or methacrylic acid esters, copoly
 especially preferred gelling agent. The chemistry of certain of         mers of acrylic and methacrylic acid esters, Zein, waxes,
 the ingredients comprising the excipients of the present           65   shellac, hydrogenated vegetable oils, and any other pharma
 invention Such as Xanthan gum is such that the excipients are           ceutically acceptable hydrophobic material known to those
 considered to be self-buffering agents which are substantially          skilled in the art. The amount of hydrophobic material incor
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 21 of 33 PageID #:31507


                                                             US 8,329,216 B2
                                                                                                                    10
 porated into the Sustained release excipient is that which is                                                   TABLE 2
 effective to slow the hydration of the gums without disrupting
 the hydrophilic matrix formed upon exposure to an environ                                         Sample Tablets of Differing Strengths
 mental fluid. In certain preferred embodiments of the present                Component                                 Amounts in Tablet (mg)
 invention, the hydrophobic material is included in the sus- 5                Oxymorphone HCl,             5       10         2O        40                8O
 tained release excipient in an amount from about 1 to about                  USP (mg)
 20% by weight. The solvent for the hydrophobic material may                  Controlled release         160      160        160        160              160
 be an aqueous or organic solvent, or mixtures thereof.                       delivery system
                                                                              Silicified                 2O       2O          2O         2O              2O
    Examples of commercially available alkylcelluloses are to                 microcrystalline
 Aquacoat coating (aqueous dispersion of ethylcellulose                       cellulose, N.F.
                                                                    Sodium stearyl       2       2       2        2        2
 available from FMC of Philadelphia, Pa.) and Surelease coat fumarate,       NF
 ing (aqueous dispersion of ethylcellulose available from Col
 orcon of West Point, Pa.). Examples of commercially avail Total weight                187     192     2O2      222      262
 able acrylic polymers suitable for use as the hydrophobic 15 Opadry       (colored)
                                                                    Opadry (clear)
                                                                                         7.48
                                                                                         O.94
                                                                                                 7.68
                                                                                                 O.96
                                                                                                         8.08
                                                                                                         1.01
                                                                                                                  8.88
                                                                                                                  1.11
                                                                                                                          10.48
                                                                                                                           1.31
 material include Eudragit RS and RL polymers (copolymers
 of acrylic and methacrylic acid esters having a low content
 (e.g., 1:20 or 1:40) of quaternary ammonium compounds
 available from Rohm America of Piscataway, N.J.).                                        Examples 2 and 3
    The controlled release matrix useful in the present inven          Two batches of 20 mg tablets were prepared as described
 tion may also contain a cationic cross-linking agent such as above,        using the controlled release delivery system of For
 calcium sulfate in an amount Sufficient to cross-link the gel mulation 1. One batch was formulated to provide relatively
 ling agent and increase the gel strength, and an inert hydro fast controlled release, the other batch was formulated to
 phobic material Such as ethyl cellulose in an amount Sufficient 25 provide relatively slow controlled release. Compositions of
 to slow the hydration of the hydrophilic material without the tablets are shown in the following table.
 disrupting it. Preferably, the controlled release delivery sys
 tem is prepared as a pre-manufactured granulation.                                           TABLE 3

                             EXAMPLES                                    30                        Slow and Fast Release Compositions
                                                                                                                          Example 2 Example 3 Example 4
                                                                              Ingredients                                 Slow (mg) Fast (mg) Fast (mg)
                                 Example 1
                                                                              Oxymorphone HCl, USP                            2O          2O               2O
                                                                              Controlled Release Delivery System             360         160              160
    Two controlled release delivery systems are prepared by 35                Silicified Microcrystalline Cellulose,          2O          2O               2O
                                                                              NF
 dry blending Xanthan gum, locust bean gum, calcium Sulfate                   Sodium stearyl fumarate, NF                         4           2                2
 dehydrate, and dextrose in a high speed mixed/granulator for
 3 minutes. A slurry is prepared by mixing ethyl cellulose with               Total weight                                   404         2O2              2O2
                                                                              Coating (color or clear)                         12          12                  9
 alcohol. While running choppers/impellers, the slurry is a
 added to the dry blended mixture, and granulated for another
 3 minutes. The granulation is then dried to a LOD (loss on        The tablets of Examples 2, 3, and 4 were tested for in vitro
 drying) of less than about 10% by weight. The granulation is release rate according to USP Procedure Drug Release U.S.
 then milled using 20 mesh screen. The relative quantities of Pat. No. 23. Release rate is a critical variable in attempting to
 the ingredients are listed in the table below.               45 control the blood plasma levels of oxymorphone and 6-hy
                                                                 droxyoxymorphone in a patient. Results are shown in the
                            TABLE 1.                             following Table 4.
                    Controlled Release Delivery System                                                           TABLE 4
                                                                         50
                                      Formulation 1      Formulation 2                       Release Rates of Slow and Fast Release Tablets
 Excipient                                   (%)             (%)                                  Example 2           Example 3              Example 4
                                                                               Time (hr)        (Slow Release)      (Fast Release)         (Fast Release)
 Locust Bean Gum, FCC                        2SO              3O.O
 Xanthan Gum, NF                             2SO              3O.O       55         O.S             18.8                   21.3                   20.1
                                                                                    1               27.8                   32.3                   31.7
 Dextrose, USP                               3S.O             40.O                  2               4O.S                   47.4                   46.9
 Calcium Sulfate Dihydrate, NF               1O.O              O.O                  3               SO.2                   58.5                   57.9
 Ethylcellulose, NF                           S.O              O.O                  4               S8.1                   66.9                   66.3
 Alcohol, SD3A (Anhydrous)                (10)              (20.0)                  5               64.7                   73.5                   74.O
                                                                                    6               70.2                   78.6                   83.1
 Total                                    1OOO               1OOO        60         8               79.0                   86.O                   92.0
                                                                                   10               85.3                   90.6                   95.8
                                                                                   12               89.8                   93.4                   97.3
    A series of tablets containing different amounts of oxymor Clinical Studies
 phone hydrochloride were prepared using the controlled
 release delivery Formulation 1 shown in Table 1. The quan- 65 Three clinical studies were conducted to assess the bio
 tities of ingredients per tablet are as listed in the following availability (rate and extent of absorption) of oxymorphone.
 table.                                                          Study 1 addressed the relative rates of absorption of con
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 22 of 33 PageID #:31508


                                                        US 8,329,216 B2
                                  11                                                                   12
 trolled release (CR) oxymorphone tablets (of Examples 2 and               statistics. Pharmacokinetic parameters were also listed by
 3) and oral oxymorphone solution in fasted patients. Study 2              Subject and Summarized using descriptive statistics.
 addressed the relative rates of absorption of CRoxymorphone                  Study 1-Two Controlled Release Formulations: Fasted
 tablets (of Examples 2 and 3) and oral oxymorphone solution               Patients
 in fed patients. Study 3 addressed the relative rates of absorp      5       Healthy volunteers received a single oral dose of 20 mg. CR
 tion of CR Oxymorphone tablets (of Example 4) and oral                    oxymorphone taken with 240 ml water after a 10-hour fast.
 oxymorphone solution in fed and fasted patients.                          Subjects received the tablets of Example 2 (Treatment 1A) or
    The blood plasma levels set forth herein as appropriate to             Example 3 (Treatment 1B). Further subjects were given a
 achieve the objects of the present invention are mean blood               single oral dose of 10 mg/10 ml oxymorphone solution in 180
 plasma levels. As an example, if the blood plasma level of           10   ml applejuice followed with 60 ml water (Treatment 1C). The
 oxymorphone in a patient 12 hours after administration of a               orally dosed solution was used to simulate an immediate
 tablet is said to be at least 0.5 ng/ml, any particular individual        release (IR) dose.
                                                                              This study had a single-center, open-label, randomized,
 may have lower blood plasma levels after 12 hours. However,               three-way crossover design using fifteen Subjects. Subjects
 the mean minimum concentration should meet the limitation            15   were in a fasted state following a 10-hour overnight fast.
 set forth. To determine mean parameters, a study should be                There was a 14-day washout interval between the three dose
 performed with a minimum of 8 adult Subjects, in a manner                 administrations. The subjects were confined to the clinic dur
 acceptable for filing an application for drug approval with the           ing each study period. Subjects receiving Treatment 1C were
 US Food and Drug Administration. In cases where large                     confined for 18 hours and subjects receiving Treatments 1A
 fluctuations are found among patients, further testing may be             or 1B were confined for 48 hours after dosing. Ten-milliliter
 necessary to accurately determine mean values.                            blood samples were collected during each study period at the
    For all studies, the following procedures were followed,               0 hour (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6, 7, 8, 10, 12,
 unless otherwise specified for a particular study.                        14, 16, 18, 20, 24, 28, 32, 36, and 48 hours postdose for
    The Subjects were not to consume any alcohol-, caffeine-,              subjects receiving Treatment 1A or 1B and 0, 0.25, 0.5,0.75,
 or Xanthine-containing foods or beverages for 24 hours prior         25   1, 1.25, 1.5, 1.75, 2, 2.5, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, and 18
 to receiving study medication for each study period. Subjects             hours post-dose. The mean plasma concentration of oxymor
 were to be nicotine and tobacco free for at least 6 months prior          phone versus time for each treatment across all Subjects is
 to enrolling in the study. In addition, over-the-counter medi             shown in table 5.
 cations were prohibited 7 days prior to dosing and during the
 study. Prescription medications were not allowed 14 days             30                                TABLE 5
 prior to dosing and during the study.
   Pharmacokinetic and Statistical Methods                                              Mean Plasma Concentration vs. Time (ng/ml
   The following pharmacokinetic parameters were com                        Time (hr)    Treatment 1A      Treatment 1B       Treatment 1C
 puted from the plasma Oxymorphone concentration-time
 data:                                                                35      O              O.OOO             O.OOO                O.OOOO
                                                                              O.25                                                  O. 9489
   AUCo Area under the drug concentration-time curve                          O.S           O.2941            O4104                 13016
 from time Zero to the time of the last quantifiable concentra                0.75                                                  13264
 tion (Ct), calculated using linear trapezoidal Summation.                    1             OSO16             O.7334                13046
                                                                              1.25                                                  1.2041
   AUCo Area under the drug concentration-time curve                          1.5           0.5951            O.8.192               1.0813
 from time Zero to infinity. AUCoAUCo+Ct/K, where                     40
                                                                              1.75                                                  O.95O2
 K is the terminal elimination rate constant.                                 2             O.6328            O.7689                0.9055
   AUCo. Partial area under the drug concentration-time
 curve from time Zero to 24 hours.
                                                                              2.5
                                                                              3             O.S743            O.7341
                                                                                                                                    O.7161
                                                                                                                                    O.6689
                                                                              4             0.5709            O.6647                O.4879
    C. Maximum observed drug concentration.                                   5             O.7656            O.9089                O4184
    T Time of the observed maximum drug concentration.                45      6             O.7149            0.7782                O.3658
    K. Elimination rate constant based on the linear regression               7
                                                                              8
                                                                                            O.6334
                                                                                            O.S716
                                                                                                              O.6748
                                                                                                              O.S890
                                                                                                                                    O.3464
                                                                                                                                    O.2610
 of the terminal linear portion of the LN (concentration) time               10             O4834             O5144                 O.2028
 CUV.
                                                                             12             0.7333            O.68O1                O.2936
   Terminal elimination rate constants for use in the above                  14             O.6271            O.6089                O.2083
 calculations were in turn computed using linear regression of        50     16             O.4986            O4567                 O.1661
                                                                             18             O.4008            O.3674                O.1368
 a minimum of three time points, at least two of which were                  2O             O.3405            O.2970
 consecutive. K values for which correlation coefficients                    24             O.2736            O.2270
 were less than or equal to 0.8 were not reported in the phar                28             O.3209            O.280S
 macokinetic parameter tables or included in the statistical                 32
                                                                             36
                                                                                            O.2846
                                                                                            O.2583
                                                                                                              O.2272
                                                                                                              O.1903
 analysis. Thus AUCo. was also not reported in these cases.           55
                                                                             48             0.0975            O.O792
   A parametric (normal-theory) general linear model was
 applied to each of the above parameters (excluding T), and
 the LN-transformed parameters C, AUCo.2 AUCo.                                The results are shown graphically in FIG. 5. In both Table
 and AUCo. Initially, the analysis of variance (ANOVA)                     5 and FIG. 5, the results are normalized to a 20 mg dosage.
 model included the following factors: treatment, sequence,           60   The immediate release liquid of Treatment 1C shows a clas
 Subject within sequence, period, and carryover effect. If car             sical curve, with a high and relatively narrow peak, followed
 ryover effect was not significant, it was dropped from the                by an exponential drop in plasma concentration. However, the
 model. The sequence effect was tested using the Subject                   controlled release oxymorphone tablets exhibit triple peaks in
 within sequence mean square, and all other main effects were              blood plasma concentration. The first peak occurs (on aver
 tested using the residual error (error mean square).                 65   age) at around 3 hours. The second peak of the mean blood
    Plasma oxymorphone concentrations were listed by Sub                   plasma concentration is higher than the first, occurring
 ject at each collection time and Summarized using descriptive             around 6-7 hours, on average).
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 23 of 33 PageID #:31509


                                                                      US 8,329,216 B2
                               13                                                                                    14
    Occasionally, in an individual, the first peak is higher than                        This study had a single-center, open-label, randomized,
 the second, although generally this is not the case. This makes                      three-way crossover design using fifteen Subjects. The Sub
 it difficult to determine the time to maximum blood plasma                           jects were in a fed state, after a 10-hour overnight fast fol
 concentration (T,) because if the first peak is higher than                          lowed by a standardized FDA high-fat breakfast. There was a
 the second, maximum blood plasma concentration (C)                              5    14-day washout interval between the three dose administra
 occurs much earlier (at around 3 hours) than in the usual case                       tions. The Subjects were confined to the clinic during each
 where the second peak is highest. Therefore, when we refer to                        study period. Subjects receiving Treatment 2C were confined
 the time to peak plasma concentration (T,) unless other                              for 18 hours and subjects receiving Treatments 2A or 2B were
 wise specified, we refer to the time to the second peak. Fur                         confined for 48 hours after dosing. Ten-milliliter blood
 ther, when reference is made to the second peak, we refer to
                                                                                 10   samples were collected during each study period at the 0 hour
 the time or blood plasma concentration at the point where the                        (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16,
 blood plasma concentration begins to drop the second time.                           18, 20, 24, 28, 32, 36, and 48 hours postdose for subjects
 Generally, where the first peak is higher than the second, the                       receiving Treatment 2A or 2B and 0, 0.25, 0.5,0.75, 1, 1.25,
                                                                                      1.5, 1.75, 2, 2.5, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, and 18 hours
 difference in the maximum blood plasma concentration at the                     15   postdose. The mean plasma concentration of oxymorphone
 two peaks is small. Therefore, this difference (if any) was                          Versus time for each treatment across all Subjects is shown in
 ignored and the reported C was the true maximum blood                                table 9.
 plasma concentration and not the concentration at the second
 peak.                                                                                                                TABLE 9
                                     TABLE 6                                                        Mean Plasma Concentration vs. Time (ng ml
                                                                                       Time (hr)     Treatment 2A        Treatment 2B          Treatment 2C
          Pharmacokinetic Parameters of Plasma Oxymorphone for Study l
                                                                                          O               O.OOO             O.OOO                 O.OOOO
                   Treatment 1A         Treatment 1B           Treatment 1C               O.25                                                    1.263
                                                                                 25
                                                                                          O.S             O.396                 O553              1.SS6
                  Mean      SD         Mean          SD      Mean           SD            0.75                                                    1972
                                                                                          1               O.800             1.063                 1796
 Cmax             O.8956 O.2983        1.0362 O.308O         2.9622    1.0999             1.25                                                    1.795
 Tmax             7.03   4.10          4.89   3.44           O.928     O.398              1.5              1.038            1.319                 1.637
 AUCo.           17.87   6.14O        17.16   6.395         14.24      S.OO3              1.75                                                    1467
 AUC of          19.87     6.382      18.96        6.908    16.99      5.830     30       2                1.269            1.414                 1.454
 T1/2el          10.9      2.68       11.4         2.88.     6.96      4.61               2.5                                                     1.331
                                                                                          3               1.328             1540                  1.32O
 Units:                                                                                   4               1.132             1.378                 1.011
                                                                                          5               1291              1.609                 O.731
 C in ng/ml,                                                                              6               1.033             1242                  O.S.18
 Tax in hours,                                                                   35       7               O.941             0.955                 O442
 AUC in ng hriml,                                                                         8               O.936             O.817                 0.372
 T1.2e in hours.                                                                         10               O.669             0.555                 O.323
                                                                                         12               O.766             O.S92                 O.398
                                                                                         14               O641              O.S19                 O.284
    Relative bioavailability determinations are set forth in                             16               O.S47             O.407                 O.223
 Tables 7 and 8. For these calculations, AUC was normalized                      40      18               O.453             O.32O                 O.173
 for all treatments to a 20 mg dose.
                                                                                         24               O.315             O.254
                                                                                         28               O.352             O.319
                                     TABLE 7                                             32               O.304             0.237

          Relative Bioavailability (F.) Determination Based on AUCO in           45
                                                                                         48               O. 104            0.077

          F. (1A vs. 1C)          F. (1B vs. 1C)           F. (1A vs. 1B)
          1.193. O.2O3            1.121.i. 0.211           1.108. O.152                  The results are shown graphically in FIG. 6. Again, the
                                                                                      results have been normalized to a 20 mg dosage. As with
                                                                                      Study 1, the immediate release liquid of Treatment 2C shows
                                                                                 50   a classical curve, with a high and relatively narrow peak,
                                     TABLE 8                                          followed by an exponential drop in plasma concentration,
            Relative Bioavailability Determination Based on AUCalls                   while the controlled release oxymorphone tablets exhibit
                                                                                      triple peaks in blood plasma concentration. Thus, again when
          F. (1A vs. 1C)          F. (1B vs. 1C)           F. (1A vs. 1B)             we refer to the time to peak plasma concentration (T)
          O.733. O.098            O.783. O.117             O944. O.110
                                                                                 55   unless otherwise specified, we refer to the time to the second
                                                                                      peak.

    Study 2-Two CR Formulations; Fed Patients                                                                         TABLE 10
    Healthy volunteers received a single oral dose of 20 mg. CR                  60        Pharmacokinetic Parameters of Plasma Oxymorphone for Study 2
 oxymorphone taken with 240 ml water in a fed state. Subjects                                       Treatment 2A         Treatment 2B           Treatment 2C
 received the tablets of Example 2 (Treatment 2A) or Example
 3 (Treatment 2B). Further subjects were given a single oral                                       Mean        SD       Mean            SD     Mean         SD
 dose of 10 mg/10 ml oxymorphone solution in 180 ml apple                           Cmax            1644      O.365      1944          O465     4.134      O.897
 juice followed with 60 ml water (Treatment 2C). The orally                      65 Tmax            3.07      1.58       2.93          1.64     O.947      O.313
 dosed solution was used to simulate an immediate release                           AUCo.,         22.89      5.486     21.34          5.528   21.93       5.044
 (IR) dose.
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 24 of 33 PageID #:31510


                                                                     US 8,329,216 B2
                                       15                                                                           16
                           TABLE 10-continued                                            Treatments 3C and 3D: oxymorphone HCl solution, USP
                                                                                       1.5 mg/ml 10 ml vials. Subjects randomized to Treatment 3C
          Pharmacokinetic Parameters of Plasma Oxymorphone for Study 2                 received a single oral dose of 10 mg (6.7 ml) oxymorphone
                   Treatment 2A        Treatment 2B           Treatment 2C             solution taken with 240 ml of water after a 10-hour fasting
                                                                                       period. Subjects randomized to Treatment 3D received a
                  Mean       SD       Mean        SD         Mean          SD          single oral dose of 10 mg (6.7 ml) oxymorphone solution
 AUCo i?          25.28    S.736      23.62      S.2O2       24.73        6.616        taken with 240 ml of water 10 minutes after a standardized
 T1/2el           12.8     3.87       11.O       3.51         S.O1        2.02         high-fat meal.
 Units:                                                                           10      A total of 28 male subjects were enrolled in the study, and
 Cay in ng/ml,                                                                         24 Subjects completed the study. The mean age of the Subjects
 Tax in hours,                                                                         was 27 years (range of 19 through 38 years), the mean height
 AUC in ng hriml,
 T1.2e in hours.                                                                       of the subjects was 69.6 inches (range of 64.0 through 75.0
                                                                                       inches), and the mean weight of the subjects was 169.0
    In Table 10, the T has a large standard deviation due to                      15   pounds (range 117.0 through 202.0 pounds).
 the two comparable peaks in blood plasma concentration.
 Relative bioavailability determinations are set forth in Tables                          A total of 28 subjects received at least one treatment. Only
 11 and 12.                                                                            subjects who completed all 4 treatments were included in the
                                                                                       Summary statistics and statistical analysis.
                                   TABLE 11                                               Blood samples (7 ml) were collected during each study
            Relative Bioavailability Determination Based on AUC and
                                                                                       period at the 0 hour (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6,
                                                                                       8, 10, 12, 14, 16, 20, 24, 30, 36, and 48 hours post-dose (19
          F. (2A vs. 2C)       F. (2B vs. 2C)            F. (2A vs. 2B)                samples) for subjects randomized to Treatment 3A and Treat
          1.052. O.187         O949. O.154               1148. O.250                   ment 3B. Blood samples (7 ml) were collected during each
                                                                                  25   study period at the 0 hour (predose), and at 0.25, 0.5,0.75, 1.
                                                                                       1.25, 1.5, 1.75,2,3,4, 5, 6, 8, 10, 12, 14, 16, 20, and 36 hours
                                                                                       post-dose (21 Samples) for Subjects randomized to Treatment
                                   TABLE 12                                            3C and Treatment 3D.
             Relative bioavailability Determination Based on AUCalls)             30
                                                                                         The mean oxymorphone plasma concentration versus time
          F. (2A vs. 2C)       F. (2B vs. 2C)            F. (2A vs. 2B)
                                                                                       curves for Treatments 3A, 3B, 3C, and 3D are presented in
                                                                                       FIG. 7. The results have been normalized to a 20 mg dosage.
          O.690. O. 105        O.694. O.124              1.012. O.175                  The data is contained in Table 13. The arithmetic means of the
                                                                                       plasma oxymorphone pharmacokinetic parameters and the
   As may be seen from tables 5 and 10 and FIGS. 1 and 2, the                     35   statistics for all Treatments are summarized in Table 14.
 C for the CR tablets (treatments 1A, 1B, 2A and 2B) is
 considerably lower, and the T much higher than for the                                                             TABLE 13
 immediate release oxymorphone. The blood plasma level of
 oxymorphone remains high well past the 8 (or even the 12)                                            Mean Plasma Concentration vs. Time (ng/ml)
 hour dosing interval desired for an effective controlled release                 40
                                                                                                        Treatment     Treatment     Treatment      Treatment
 tablet.
                                                                                          Time (hr)         3A           3B            3C             3D
    Study 3-One Controlled Release Formulation: Fed and
 Fasted Patients                                                                             O            O.OO84        O.O309       O.OSS8         OOOOO
    This study had a single-center, open-label, analytically                                 O.25                                    O.S.074        O.9905
 blinded, randomized, four-way crossover design. Subjects                         45         O.S          O.3853        O.3380       O.9634         1.0392
 randomized to Treatment 3A and Treatment 3C, as described                                   0.75                                    0.9753         1.3O89
 below, were in a fasted state following a 10-hour overnight                                 1            0.7710        O.7428       0.8777         1.3150
 fast. Subjects randomized to Treatment 3B and Treatment 3D,                                 1.25                                    O.8171         1.2274
 as described below, were in the fed state, having had a high fat                            1.5          O.7931        1.OSS8       O.7109         1.1638
 meal, completed ten minutes prior to dosing. There was a                         50         1.75                                    0.6357         1.0428
 14-day washout interval between the four dose administra                                    2            0.7370        1.0591       O.S851         O.9424
 tions. The Subjects were confined to the clinic during each                                 3            O.6879        O.9858       O4991          O.7924
 study period. Subjects assigned to receive Treatment 3A and                                 4            O6491         O.9171       O.3830         O.7277
 Treatment 3B were discharged from the clinic on Day 3                                       5            O.9312        14633        O.3111         O.6512
 following the 48-hour procedures, and Subjects assigned to                       55         6            O.7613        1.0441       O.26SO         O4625
                                                                                             8            0.5259        O.7228       O.2O38         O.2895
 receive Treatment 3C and Treatment 3D were discharged                                      10            O4161         O.S934       O.1768         O.2470
 from the clinic on Day 2 following the 36-hour procedures.                                 12            O.S212        O.S320       0.2275         O.266O
 On Day 1 of each study period the subjects received one of                                 14            O4527         O4S 62       O.2081         O.2093
 four treatments:
                                                                                            16            O.3924        O.3712       O.1747         O.1623
    Treatments 3A and 3B: Oxymorphone controlled release                          60
                                                                                            2O            O.2736        O.3021       O.1246         O. 1144
 20 mg tablets from Example 3. Subjects randomized to Treat                                 24            O.2966        O.2636       O.1022         O.1065
 ment 3A received a single oral dose of one 20 mg oxymor                                    30            O346O         O.3231
 phone controlled release tablet taken with 240 ml of water                                 36            O.2728        O.2456       O.O841         O.O743
 after a 10-hour fasting period. Subjects randomized to Treat                               48            O.1263        O.1241
 ment 3B received a single oral dose of one 20 mg oxymor                          65
 phone controlled release tablet taken with 240 ml of water 10
 minutes after a standardized high fat meal.
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 25 of 33 PageID #:31511


                                                                     US 8,329,216 B2
                                           17                                                                           18
                                             TABLE 1.4
                Pharmacokinetic Parameters of Plasma Oxymorphone for Study 3
                  Treatment 3B         Treatment 3A          Treatment 3C        Treatment 3D

                 Mean         SD      Mean        SD     Mean         SD       Mean          SD

 Cmax            1.7895 O.6531        1.1410 O.4537       2.263S     1.OOO8    3.2733       1.3169
 Tmax            5.65   9.39          5.57   7.14         O.978      1.14      1.11         O.768
 AUCo 24,       14.27       4.976    1164       3.869    12.39       4.1.16   17.30         5.259
 AUCo.          1989        6.408    17.71      8.471.   14.53       4.909    19.20         6.030
 AUCo.          21.29       6.559    19.29      S.O28,   18.70       6.618    25.86        10.03
 T1/2el         12.0        3.64     12.3       3.99     16.2       11.4      20.6         19.3



    The relative bioavailability calculations are summarized in                       15   AUCo.      since mean F, was 1.37. Mean T. (approxi
 tables 15 and 16.                                                                         mately 1 hour) was similar for the two treatments and no
                                                                                           significant difference was shown.
                                    TABLE 1.5                                                 Under fasted conditions, oxymorphone controlled release
          Relative Bioavailability Determination Based on AUCalla                          20 mg tablets exhibited similar extent of oxymorphone avail
 F (3A vs. 3C) F (3B vs. 3D)                 F (3D vs. 3C)       F (3A vs. 3B)
                                                                                           ability compared to 10 mg oxymorphone oral Solution nor
     1.040.i.          O.8863 ... 0.2569     1368. O.4328        1169. O.2041
                                                                                           malized to a 20 mg dose (Treatment A versus Treatment C).
      O.1874                                                                               From LN-transformed data, LS mean AUCo., was 17%
                                                                                      25   higher for oxymorphone CR, whereas LS mean AUCo.
                                                                                           values were nearly equal (mean ratio=99%). Mean F. values
                                    TABLE 16                                               calculated from AUCo.        and AUCo-2 (1.0 and 0.96,
          Relative bioavailability Determination Based on AUC. A                           respectively) also showed similar extent of oxymorphone
                                                                                      30   availability between the two treatments.
 F (3A vs. 2C) F (3B vs. 3D)                 F (3D vs. 3C)       F (3A vs. 3B)                As expected, there were differences in parameters reflect
    0.9598.i.           0.8344... 0.100      1470. 0.3922        1.299.0.4638
     O.2151
                                                                                           ing rate of absorption. LS mean C, was 49% lower for
                                                                                           oxymorphone controlled release tablets compared to the
    The objectives of this study were to assess the relative                          35   dose-normalized oral solution, based on LN-transformed
 bioavailability of oxymorphone from oxymorphone con                                       data. Half-value duration was significantly longer for the
 trolled release (20 mg) compared to oxymorphone oral solu                                 controlled release formulation (means, 12 hours versus 2.5
 tion (10 mg) under both fasted and fed conditions, and to                                 hours).
 determine the effect of food on the bioavailability of oxymor                        40      Under fed conditions, oxymorphone availability from oxy
 phone from the controlled release formulation, oxymorphone                                morphone controlled release 20 mg was similar compared to
 CR, and from the oral solution.                                                           10 mg oxymorphone oral Solution normalized to a 20 mg dose
   The presence of a high fat meal had a substantial effect on                             (Treatment B versus Treatment D). From LN-transformed
 the oxymorphone C, but less of an effect on oxymorphone                              45   data, LS mean AUCo. was 12% lower for oxymorphone
 AUC from oxymorphone controlled release tablets. Least                                    CR. Mean F, values calculated from AUCo. and
 Squares (LS) mean C was 58% higher and LS mean                                            AUCo.2 (0.89 and 0.83 respectively) also showed similar
                                                                                           extent of oxymorphone availability from the tablet. As
 AUCo., and AUCo. were 18% higher for the fed condition                               50   expected, there were differences in parameters reflecting rate
 (Treatment B) compared to the fasted condition (Treatment
 A) based on LN-transformed data. This was consistent with                                 of absorption. LS mean C, was 46% lower for oxymor
 the relative bioavailability determination from AUCo.                                     phone controlled release tablets compared to the dose-nor
 since mean F, was 1.17. Mean T values were similar                                        malized oral solution, based on LN-transformed data. Mean
 (approximately 5.6 hours), and no significant difference in                          55   T was 5.7 hours for the tablet compared to 1.1 hours for the
 T was shown using nonparametric analysis. Half value                                      oral Solution. Half-value duration was significantly longer for
 durations were significantly different between the two treat                              the controlled release formulation (means, 7.8 hours versus
 mentS.                                                                                    3.1 hours).
   The effect of food on oxymorphone bioavailability from                             60      The presence of a high fat meal did not appear to Substan
 the oral solution was more pronounced, particularly in terms                              tially affect the availability of 6-hydroxymorphone following
 of AUC. LS mean C, was 50% higher and LS mean                                             administration of oxymorphone controlled release tablets. LS
 AUCo. and AUCo. were 32-34% higher for the fed con                                        mean ratios were 97% for AUCo. and 91% for C (Treat
 dition (Treatment D) compared to the fasted condition (Treat                         65   ment B versus A), based on LN-transformed data. This was
 ment C) based on LN-transformed data. This was consistent                                 consistent with the relative bioavailability determination
 with the relative bioavailability determination from                                      from AUCoa, since mean F, was 0.97. Mean T                WaS
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 26 of 33 PageID #:31512


                                                    US 8,329,216 B2
                              19                                                                    20
 later for the fed treatment compared to the fasted treatment          ment. T was later for the fed condition. The presence of
 (5.2 and 3.6 hours, respectively), and difference was signifi         food did not affect the extent of availability from oxymor
 Cant.                                                                 phone oral solution since LS mean AUC values were less than
   Under fasted conditions, oxymorphone controlled release             20% different. However, C, was decreased 35% in the
 20 mg tablets exhibited similar availability of 6-hydroxymor          presence of food. T was unaffected by food. Under both
 phone compared to 10 mg oxymorphone oral Solution nor                 fed and fasted conditions, oxymorphone controlled release
 malized to a 20 mg dose (Treatment A versus Treatment C).             tablets exhibited similar extent of availability compared to
 From LN-transformed data, LS mean ratio for AUCo. was           10    oxymorphone oral solution since there was less than a 20%
 104.5%. Mean F (0.83) calculated from AUCo. also                      difference in LS mean AUC values for each treatment.
 showed similar extent of oxymorphone availability between
 the two treatments. Mean T. was 3.6 hours for the tablet                The mean 6-OH oxymorphone plasma concentration ver
 compared to 0.88 for the oral solution. Half-value duration           sus time curves for Treatments 3A, 3B, 3C, and 3D are pre
 was significantly longer for the controlled release formula     15    sented in FIG.8. The data is contained in Table 17.
 tion (means, 11 hours versus 2.2 hours).                                                            TABLE 17
    Under fed conditions, availability of 6-hydroxymorphone
 from oxymorphone controlled release 20 mg was similar                                Mean Plasma Concentration vs. Time (ng/ml)
 compared to 10 mg oxymorphone oral solution normalized to                                       6-Hydroxyoxymorphone
 a 20 mg dose (Treatment B versus Treatment D). From LN                                 Treatment     Treatment       Treatment      Treatment
 transformed data, LS mean AUCo. was 14% higher for                       Time (hr)         3A            3B             3C               3D
 oxymorphone CR. Mean F             (0.87) calculated from                    O           O.OO69         O.O12S        O.O741            OOOOO
 AUCo.2a also indicated similar extent of availability           25           O.25
                                                                              O.S         OSO8O          O.1879
                                                                                                                       0.7258
                                                                                                                       1.2933
                                                                                                                                         O4918
                                                                                                                                         0.5972
 between the treatments. Mean T. was 5.2 hours for the                        0.75                                     1.3217            O.7877
 tablet compared to 1.3 hour for the oral solution. Half-value                1           1.0233         O4830         1.1072            O.808O
                                                                              1.25                                     1.OO69            O.7266
 duration was significantly longer for the controlled release                 1.5         1.1062         O.7456        O.8494            O.7OO1
 formulation (means, 14 hours versus 3.9 hours).                 30           1.75                                     0.7511            O.6472
    The extent of oxymorphone availability from oxymor                        2           1.0351         O.7898        O.6SS4            0.5758
                                                                              3           O.9143         0.7619        O.61.96           0.5319
 phone controlled release 20 mg tablets was similar under fed                 4           O.8522         0.76O7        O4822             OSO13
 and fasted conditions since there was less than a 20% differ                 5           O8848          O.8548        0.3875            O4448
 ence in LS mean AUCo. and AUCo.             values for each     35
                                                                              6
                                                                              8
                                                                                          O.7101
                                                                                          O.S421
                                                                                                         O.7OO6
                                                                                                         O.S681
                                                                                                                       O.3160
                                                                                                                       0.2525
                                                                                                                                         O.3451
                                                                                                                                         O.2616
 treatment, based on LN-transformed data. T was unaf                         10           O.4770         O.S262        O.2361            O.26OO
 fected by food; however, LS mean C was increased 58% in                     12           O4509          O4454         O.2329            O.2431
 the presence of the high fat meal. Both rate and extent of                  14           O4190          O4399         O.2411            O.2113
                                                                             16           O.4321         O4230         O.238S            O.2O86
 oxymorphone absorption from the oxymorphone oral solu           40          2O           O.3956         O4240         O.2234            O.1984
 tion were affected by food since LS mean C and AUC                          24           O4526          O4482         O.2210            O.213S
 values were increased approximately 50 and 30%, respec                      30           O.4499         O.4708
                                                                             36           0.3587         O.3697        O.1834            O.1672
 tively. T was unaffected by food. Under both fed and fasted                 48           O.3023         O.3279
 conditions, oxymorphone controlled release tablets exhibited
 similar extent of oxymorphone availability compared to oxy
                                                                                             TABLE 1.8
                                                                  Pharmacokinetic Parameters of Plasma Oxymorphone for Study 3
                                                                       Treatment 3A       Treatment 3B         Treatment 3C       Treatment 3D

                                                                      Mean       SD      Mean       SD      Mean        SD        Mean         SD

                                                      Cmax             1.2687 O.S792 1.1559 O.4848 1.5139 O.7616 0.974.8 O.S160
                                                      Tmax             3.61    7.17   S.20   9.S2   O.88O  O.738  1.30    1.04
                                                      AUCo.           22.47   10.16  22O1   10.77  10.52   4.117  9.550   4.281
                                                      AUCo i?         38.39   23.02  42.37  31.57  2O.SO   7.988 23.84   11.37
                                                                      39.1    36.9   39.8   32.6   29.3   12.0   44.0    3S.OO



 morphone oral solution since there was less than a 20% dif      60       Study 4-Controlled Release 20 mg vs Immediate Release
 ference in LS mean AUC(0-t) and AUC(0-inf) values for each            10 mg
 treatment.                                                              A study was conducted to compare the bioavailability and
   Bioavailability of 6-hydroxymorphone following oxymor               pharmacokinetics of controlled release and immediate
 phone controlled release 20 mg tablets was also similar under   65    release oxymorphone tablets under single-dose and multiple
 fed and fasted conditions since there was less than a 20%             dose (steady state) conditions. For the controlled release
 difference in LS mean C,     and AUC values for each treat            study, healthy Volunteers received a single dose of a 20 mg
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 27 of 33 PageID #:31513


                                                        US 8,329,216 B2
                                21                                                                     22
 controlled release oxymorphone table on the morning of Day                FIG. 10 shows the average plasma concentrations of oxy
 1. Beginning on the morning of Day 3, the Volunteers were              morphone and 6-hydroxyoxymorphone for all Subjects in the
 administered a 20 mg controlled release oxymorphone tablet             steady state test, for doses of controlled release 20 mg tablets
 every 12 hours through the morning dose of Day 9. For the              and immediate release 10 mg tablets of oxymorphone. The
 immediate release study, healthy Volunteers received a single          figure shows the plasma concentrations after the final con
 10 mg dose of an immediate release oxymorphone tablet on               trolled release tablet is given on Day 9, and the final imme
 the morning of Day 1. On the morning of Day 3, additional 10           diate release tablet is given 12 hours thereafter. The steady
 mg immediate release tablets were administered every six          10   state administration of the controlled release tablets clearly
 hours through the first two doses on Day 9.                            shows a steady moderate level of oxymorphone ranging from
    FIG. 9 shows the average plasma concentrations of oxy               just over 1 ng/ml to almost 1.75 ng/ml over the course of a
 morphone and 6-hydroxyoxymorphone for all Subjects after a             twelve hour period, where the immediate release tablet shows
 single dose either controlled release (CR) 20 mg or immedi             wide variations in blood plasma concentration. Table 20
                                                                   15
 ate release (IR) 10 mg oxymorphone. The data in the figure             shows the levels of oxymorphone and 6-hydroxyoxymor
 (as with the other relative experimental data herein) is nor
 malized to a 20 mg dose. The immediate release tablet shows            phone from FIG. 10 in tabular form.
 a classical curve, with a high, relatively narrow peak followed                                            TABLE 20
 by an exponential drop in plasma concentration. The con
 trolled release oxymorphone tablets show a lower peak with                             Summary of Mean Plasma Concentration (ng/ml
 extended moderate levels of oxymorphone and 6-hydroxy                                              Oxymorphone          6-Hydroxyoxymorphone
 oxymorphone. Table 19 shows the levels of oxymorphone
                                                                                                 Controlled    Immediate     Controlled    Immediate
 and 6-hydroxy oxymorphone from FIG. 9 in tabular form.            25
                                                                                                  Release       Release       Release       Release
                                                                          Day          Hour         20 mg        10 mg         20 mg         10 mg
                             TABLE 19
                                                                           4           O.OO          1.10        0.75          O.89           0.72
                 Mean Plasma Concentration (ng/ml                          5           O.OO          1.12        O.84            1S           O.88
                                                                   30      6           O.OO          1.20        O.92            1S           O.87
                     Oxymorphone          6-Hydroxyoxymorphone             7           O.OO          1.19        O.91            27           1.00
                                                                           8           O.OO          1.19        O.86            29           O.98
                Controlled    Immediate   Controlled   Immediate           9           O.OO          1.03        1.07            O9           1.OS
                 Release       Release     Release      Release
                                                                                       O.25                      2.64                         1.70
      Hour        20 mg        10 mg        20 mg        10 mg
                                                                                       OSO                       3.12             SO          2.09
      O.OO        O.OO          O.OO        O.OO         O.OO      35                  1.OO                      2.47             70          1.68
      O.25        O.22          1.08        O.14         0.73                          1...SO                    2.05             63          1.55
      O.SO        O.S9          1.69        O45          122                           2.OO                      1.78            .64          1.30
      1.00        O.77          1.19        O.S3         0.79                          3.00                      1.27            47           1.11
      1...SO      O.84          O.91        O.S3         0.57
                                                                                       4.OO                      O.98             39          O.98
      2.00        O.87          0.75        O.6O         O.47
      3.00        O.83          O.S2        0.55         O.34      40                  S.OO                      1.01            .21          O.89
      4.OO        0.73          0.37        O.S3         0.27
      S.OO        O.94          O.36        O46          O.23                           6.25                     1.17                         O.88
      6.OO        O.81          O.28        O41          O.18                           6.50                     1.88                         1.06
      8.00        0.73          O.20        0.37         O.14                           7.OO                     2.12                         120
     1O.O         O60           O.19        O3S          O.15                           7.50                     2.24                         1.15
     12.O         O.67          O.25        O.32         O.13      45                   8.OO         1.32        2.01          0.97           1.03
     16.O         O.39          O16         O.29         O.13
                                                                                        9.OO                     1.52                         O.90
     24.O         O.23          O.O7        O.29         O.13
     3O.O         O.12          O.O1        O.17         O.04                          1O.O          1.32        1.24          O.85           O.84
     36.0         O.OS          O.OO        O.11         O.OO                          11.0                      1.11                         O.74
     48.0         O.OO          O.OO        O.O7         O.O1                          12.0          1.18        O.96          0.79           O.70




                                                                                                    TABLE 21
                                                                                 Mean Single-Dose Pharmacokinetic Results
                                                                                       Controlled                            Immediate
                                                                                   Release 20 mg                           Release 10 mg
                                                                                                    6-OH-                                 6-OH
                                                                         Oxymorphone            oxymorphone      Oxymorphone           Oxymorphone
                                                          AUC                  14.74                11.54             7.10                 S.66
                                                          AUC in               15.33                16.40             7.73                 8.45
                                                           C..(ng/ml)           1.12                 O.68             1.98                 140
                                                                                S.OO                 2.00             O.SO                 OSO
                                                                                9.25                26.09            10.29                29.48
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 28 of 33 PageID #:31514


                                                       US 8,329,216 B2
                               23                                                                  24
   Parent 6-OH oxymorphone AUCo. values were lower                       oxymorphone from the controlled release formulation, oxy
 than the parent compound after administration of either dos             morphone CR, and from the immediate release formulation,
 age form, but the AUCo. values are slightly higher due to               oxymorphone IR.
 the longer half-life for the metabolite. This relationship was            This study had a single-center, open-label, analytically
 similar for both the immediate-release (IR) and controlled              blinded, randomized, four-way crossover design. Subjects
 release (CR) dosage forms. As represented by the average                randomized to Treatment 5A and Treatment 5C, as described
 plasma concentration graph, the CR dosage form has a sig                below, were in a fasted state following a 10-hour overnight
 nificantly longer time to peak oxymorphone concentration                fast. Subjects randomized to Treatment 5B and Treatment 5D,
 and a lower peak oxymorphone concentration. The 6-OH                    as described below, were in the fed state, having had a high fat
 oxymorphone peak occurred sooner than the parent peak              10   meal, completed ten minutes prior to dosing. There was a
 following the CR dosage form, and simultaneously with the               14-day washout interval between the four dose administra
 parent peak following the IR dosage form.                               tions. The Subjects were confined to the clinic during each
                                                                         study period. Subject assigned to receive Treatment 5A and
    It is important to note that while the present invention is          Treatment 5B were discharged from the clinic on Day 3
 described and exemplified using 20 mg tablets, the invention       15   following the 48-hour procedures, and Subjects assigned to
 may also be used with other strengths of tablets. In each               receive Treatment 5C and Treatment 5D were discharged
 strength, it is important to note how a 20 mg tablet of the same        from the clinic on Day 2 following the 36-hour procedures.
 composition (except for the change in strength) would act.              On Day 1 of each study period the subjects received one of
 The blood plasma levels and pain intensity information are              four treatments:
 provided for 20 mg tablets, however the present invention is               Treatments 5A and 5B: Oxymorphone controlled release
 also intended to encompass 5 to 80 mg controlled release                40 mg tablets from Table 2. Subjects randomized to Treat
 tablets. For this reason, the blood plasma level of oxymor              ment 5A received a single oral dose of one 40 mg oxymor
 phone or 6-hydroxyoxymorphone in nanograms per milliliter               phone controlled release tablet taken with 240 ml of water
 of blood, per mg oxymorphone (ng/mg ml) administered is                 after a 10-hour fasting period. Subjects randomized to Treat
 measured. Thus at 0.02 ng/mg ml, a 5 mg tablet should pro          25   ment 5B received a single oral dose of one 40 mg oxymor
 duce a minimum blood plasma concentration of 0.1 ng/ml. A               phone controlled release tablet taken with 240 ml of water 10
 stronger tablet will produce a higher blood plasma concen               minutes after a standardized high fat meal.
 tration of active molecule, generally proportionally. Upon                 Treatments 5C and 5D: Immediate release tablet (IR)
 administration of a higher dose tablet, for example 80 mg. the          4.times. 10 mg Oxymorphone. Subjects randomized to Treat
 blood plasma level of oxymorphone and 6-OH oxymorphone             30   ment 5C received a single oral dose of 4...times. 10 mg oxy
 may more than quadruple compared to a 20 mg dose,                       morphone IR tablet taken with 240ml of water after a 10-hour
 although conventional treatment of low bioavailability sub              fasting period. Subjects randomized to Treatment 5D
 stances would lead away from this conclusion. If this is the            received a single oral dose of 4..times. 10 mg oxymorphone IR
 case, it may be because the body can only process a limited             tablet taken with 240 ml of water 10 minutes after a standard
 amount oxymorphone at one time. Once the bolus is pro              35   ized high-fat meal.
 cessed, the blood level of oxymorphone returns to a propor                 A total of 28 male subjects were enrolled in the study, and
 tional level.                                                           25 subjects completed the study. A total of 28 subjects
    It is the knowledge that controlled release oxymorphone              received at least one treatment. Only subjects who completed
 tablets are possible to produce and effective to use, which is          all 4 treatments were included in the Summary statistics and
 most important, made possible with the high bioavailability        40   statistical analysis.
 of oxymorphone in a controlled release tablet. This also holds             Blood samples (7 ml) were collected during each study
 true for continuous periodic administration of controlled               period at the 0 hour (predose), and at 0.25, 0.5,0.75, 1.0, 1.5,
 release formulations. The intent of a controlled release opioid         2, 3, 4, 5, 6, 8, 10, 12, 24, 36, 48, 60, and 72 hours post-dose
 formulation is the long-term management of pain. Therefore,             (19 samples) for subjects randomized to all Treatments.
 the performance of a composition when administered peri            45      The mean oxymorphone plasma concentration versus time
 odically (one to three times per day) over several days is              is presented in Table 22. The arithmetic means of the plasma
 important. In such a regime, the patient reaches a “steady              oxymorphone pharmacokinetic parameters and the statistics
 state' where continued administration will produce the same             for all Treatments are summarized in Table 23.
 results, when measured by duration of pain relief and blood
 plasma levels of pharmaceutical. Such a test is referred to as     50                                TABLE 22
 a 'steady state' test and may require periodic administration
 over an extended time period ranging from several days to a                            Mean Plasma Concentration VS. Time (ng/ml
 week or more. Of course, since a patient reaches steady state                            Treatment     Treatment     Treatment     Treatment
 in Such a test, continuing the test for a longer time period               Time (hr)         SA           5B            5C            5D
 should not affect the results. Further, when testing blood         55
                                                                               O             O.OO          O.OO         O.OO          O.OO
 plasma levels in Such a test, if the time period for testing                  O.25          O.47          O.22         3.34          1.79
 exceeds the interval between doses, it is important the regi                  O.SO          1.68          0.97         7.28          6.59
 men be stopped after the test is begun so that observations of                0.75          1.92          1.90         6.60          9.49
 change in blood level and pain relief may be made without a                   1             2.09          2.61         6.03          9.91
                                                                               1.5           2.18          3.48         4.67          8.76
 further dose affecting these parameters.                           60
                                                                               2             2.18          3.65         3.68          7.29
    Study 5-Controlled Release 40 mg vs Immediate Release                      3             2.00          2.86         2.34          4.93
 4.Times. 10 mg under Fed and Fasting Conditions                               4             1.78          2.45         1.65          3.11
    The objectives of this study were to assess the relative                   5             1.86          2.37         148           2.19
                                                                               6             1.67          2.02         1.28          1.71
 bioavailability of oxymorphone from oxymorphone con                           8             1.25          1.46         O.92          1.28
 trolled release (40 mg) compared to oxymorphone immediate          65        10             1.11          1.17         O.78          1.09
 release (4..times. 10 mg) under both fasted and fed conditions,              12             1.34          1.21         1.04          1.24
 and to determine the effect of food on the bioavailability of
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 29 of 33 PageID #:31515


                                                                         US 8,329,216 B2
                                        25                                                                                          26
                               TABLE 22-continued                                                                        TABLE 26-continued
                    Mean Plasma Concentration VS. Time (ng/ml                                                 Mean Plasma Concentration vs. Time (ng/ml)
                                                                                                                       6-Hydroxyoxymorphone
                      Treatment       Treatment      Treatment      Treatment
     Time (hr)            SA             5B             5C               SD                                     Treatment        Treatment      Treatment      Treatment
                                                                                                Time (hr)              SA           5B             5C               5D
           24             0.55          O.47           O4O               0.44
           36             O.21          O.20           O16               O.18                        48               O.18          O.20          O.2O              O.19
           48             O.O6          O.OS           O.04              O.OS                        60               O.09          O.10          O.09              O.09
           60             O.O3          O.O1           O.O1              O.O1                        72               O.O6          O.O6          O.04              O.OS
           72             O.OO          O.OO           O.OO              O.OO          10


                                                                                                                               TABLE 27
                                    TABLE 23
                                                                                                                    Pharmacokinetic Parameters of Plasma
          Pharmacokinetic Parameters of Plasma Oxymorphone for Study 5                 15                            6-Hydroxyoxymorphone for Study 5
                   Treatment       Treatment      Treatment        Treatment                                 Treatment        Treatment      Treatment        Treatment
                      SA              5B             5C               5D                                        SA               5B             5C               SD

                  Mean    SD     Mean    SD    Mean     SD       Mean           SD                        Mean        SD     Mean   SD     Mean    SD       Mean           SD

 Cmax              2.79 0.84 4.25 121 9.07 4.09                  12.09      S.42            Cmax           1.88 O.69 159 O.63 6.41 3.61                      3.79       1.49
 Tmax              2.26 2.52 1.96 1.06 O.69 O.43                  1.19      O.62            Tmax           1:48 1.18 2.73 1.27 O.73 0.47                     1.18       O.74
 AUCo.            35.70 10.58 38.20 11.04 36.OO 12.52            S1.35     20.2O            AUCo.,        28.22 10.81 26.9S 1139 33.75 10.29                32.63      13.32
 AUCo.            40.62 11.38 41.17 10.46 39.04 12.44 54.10                20.26            AUCo., 33.15 11.25 32.98 10.68 37.63 17.01 36.54                           13.79
 T1/2el           12.17   7.57 10.46     S.45 11.6S     6.18      9.58          3.63        T1/2el          17.08     7.45 21.92    8.41 16.01     6.68     16.21          7.42
                                                                                       25
    The relative bioavailability calculations are summarized in                               The above description incorporates preferred embodi
 Tables 24 and 25.                                                                          ments and examples as a means of describing and enabling
                                                                                            the invention to be practiced by one of skill in the art. It is
                                    TABLE 24
                                                                                       30
                                                                                            imagined that changes can be made without departing from
            Relative Bioavailability Determination Based on AUC., a
                                                                                            the spirit and scope of the invention described herein and
                                                                                            defined in the appended claims.
                  F. (5D vs. 5C)                  F. (5B vs. 5A)
                      1.3775                          1.O220                                   We claim:
                                                                                       35     1. An oral controlled release oxymorphone formulation,
                                                                                            comprising:
                                    TABLE 25
                                                                                              a. about 5 mg to about 80 mg of oxymorphone or a phar
                                                                                                 maceutically acceptable salt of oxymorphone; and
             Relative bioavailability Determination Based on AUC. A                           b. a hydrophilic material,
                                                                                       40   wherein upon oral administration of the formulation to a
                  F. (5D vs. 5C)                  F. (5B vs. 5A)                            Subject in need of an analgesic effect:
                      14681                           1.0989                                  (i) the formulation provides detectable blood plasma levels
                                                                                                 of 6-OH oxymorphone and oxymorphone;
   The mean 6-OH oxymorphone plasma concentration Ver                                         (ii) the blood plasma levels of 6-OH oxymorphone and
 sus time is presented in Table 26.
                                                                                       45        oxymorphone peak within about 1 hour to about 8 hours
                                                                                                     after administration;
                                    TABLE 26
                                                                                               (iii) the blood plasma levels of 6-OH oxymorphone and
                                                                                                  oxymorphone exhibit a ratio of area under the curve
                    Mean Plasma Concentration vs. Time (ng/ml)                                       (AUCo              ) of blood plasma level versus time for
                             6-Hydroxyoxymorphone                                      50         6-OH oxymorphone compared to oxymorphone in a
                      Treatment       Treatment      Treatment      Treatment
                                                                                                  range of about 0.5 to about 1.5;
     Time (hr)            SA             5B             5C               SD
                                                                                               (iv) the duration of the analgesic effect is through at least
                                                                                                     about 12 hours after administration; and
           O              O.OO          O.OO           O.OO              O.OO                  (v) the blood plasma levels of oxymorphone exhibit two or
           O.25           0.27          O.OS           2.36              O.SO
           O.SO           1.32          O.31           5.35              1.98
                                                                                       55         three peaks within about 12 hours after administration.
           0.75           1.37          O.S9           4.53              2.97                  2. The formulation of claim 1 wherein the hydrophilic
           1              1.44          O.82           3.81              2.87               material is selected from the group consisting of a gum, a
           1.5            1.46          1.09           2.93              2.58               cellulose ether, an acrylic resin, a protein-derived material,
           2              1.46          1.28           2.37              2.29               and mixtures thereof.
           3              1.39          1.14           1.69              1.72
           4              1.25          1.14           1.33              1.26
                                                                                       60     3. The formulation of claim 1 wherein the hydrophilic
           5              1.02          1.00           1.14              1.01               material is a gum selected from the group consisting of a
           6              O.93          O.86           O.94              O.86               heteropolysaccharide gum, a homopolysaccharide gum, and
           8              O.69          0.72           0.73              0.77               mixtures thereof.
          10              O.68          0.67           O.66              0.75
          12              O.74          O.66           O.70              0.77                 4. The formulation of claim 3 wherein the gum is selected
          24              0.55          O.S2           O.S4              O.61          65   from the group consisting of Xanthan, tragacanth, acacia,
          36              O.23          O.30           O.28              0.27               karaya, alginates, agar, guar, hydroxypropyl guar, carrag
                                                                                            eenan, locust bean, and mixtures thereof.
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 30 of 33 PageID #:31516


                                                       US 8,329,216 B2
                               27                                                                     28
   5. The formulation of claim 1 wherein the hydrophilic                    19. The tablet preparation of claim 18 wherein the het
 material is a cellulose ether selected from the group consist           eropolysaccharide is a water Soluble polysaccharide contain
 ing of a hydroxyalkyl cellulose, a carboxyalkyl cellulose, and          ing two or more kinds of sugar units and having a branched or
 mixtures thereof.                                                       helical configuration.
    6. The formulation of claim 1 wherein the hydrophilic                   20. The tablet preparation of claim 19 wherein the het
 material is selected from the group consisting of hydroxy               eropolysaccharide is selected from the group consisting of
 ethyl cellulose, hydroxypropyl cellulose, hydroxypropyl                 Xanthan gum, deacylated Xanthan gum, carboxymethyl ether
 methylcellulose, carboxymethylcellulose, and mixtures                   Xanthan gum, propylene glycol ester Xanthan gum and mix
 thereof.                                                                tures thereof.
    7. The formulation of claim 1 wherein the hydrophilic           10     21. A pharmaceutical tablet prepared by:
 material comprises at least one of:                                       a. mixing oxymorphone or a pharmaceutically acceptable
    i. a heteropolysaccharide; or                                             salt of oxymorphone and one or more controlled release
    ii. a heteropolysaccharide and a cross-linking agent                      excipients; and
        capable of cross-linking the heteropolysaccharide; or              b. forming the tablet,
                                                                    15     wherein upon placement of the tablet in an in vitro disso
    iii. a mixture of (i), (ii) and a polysaccharide gum.                     lution test comprising USP Paddle Method at 50 rpm in
    8. The formulation of claim 7 wherein the heteropolysac                   500 ml media having a pH of 1.2 to 6.8 at 37°C., about
 charide is a water Soluble polysaccharide containing two or                  15% to about 50%, by weight, of the oxymorphone or
 more kinds of Sugar units and having a branched or helical                   salt thereof is released from the tablet at about 1 hour in
 configuration.                                                               the test; and wherein upon oral administration to a
    9. The formulation of claim 7 wherein the heteropolysac                   human subject the tablet alleviates pain for 12 to 24
 charide is selected from the group consisting of Xanthan gum,               hours.
 deacylated Xanthan gum, carboxymethyl ether Xanthan gum,                  22. The tablet of claim 21 wherein about 45% to about
 propylene glycol ester Xanthan gum and mixtures thereof.                80%, by weight, of the oxymorphone or salt thereof is
    10. The formulation of claim 7 wherein the cross-linking        25   released from the tablet at about 4 hours in the test, and at least
 agent is a homopolysaccharide gum.                                      about 80%, by weight, of the oxymorphone or salt thereof is
    11. The formulation of claim 1 further comprising a hydro            released from the tablet at about 10 hours in the test.
 phobic polymer.                                                            23. The tablet of claim 21 wherein at least 27%, by weight,
    12. A method of treating pain in a Subject in need thereof,          of the oxymorphone or salt thereof is released from the tablet
 the method comprising the step of administering to the Sub         30   at about 1 hour in the test, at least 40%, by weight, of the
 ject the formulation of claim 1.                                        oxymorphone or salt thereof is released from the tablet at
    13. A pharmaceutical tablet prepared by:                             about 2 hours in the test, at least 50%, by weight, of the
    a. mixing oxymorphone or a pharmaceutically acceptable               oxymorphone or salt thereof is released from the tablet at
        salt of oxymorphone and controlled release granules              about 3 hours in the test, at least 64%, by weight, of the
        comprising a hydrophilic material and one or more
                                                                    35   oxymorphone or salt thereof is released from the tablet at
        optional excipients; and                                         about 5 hours in the test, at least 70%, by weight, of the
                                                                         oxymorphone or salt thereof is released from the tablet at
    b. directly compressing the mixture of (a) to form the               about 6 hours in the test, at least 79%, by weight, of the
      tablet,                                                            oxymorphone or salt thereof is released from the tablet at
   wherein upon placement of the tablet in an in vitro disso        40   about 8 hours in the test, at least 85%, by weight, of the
     lution test comprising USP Paddle Method at 50 rpm in               oxymorphone or salt thereof is released from the tablet at
     500 ml media having a pH of 1.2 to 6.8 at 37°C., about              about 10 hours in the test, and at least 89%, by weight, of the
     15% to about 50%, by weight, of the oxymorphone or                  oxymorphone or salt thereof is released from the tablet at
      salt thereof is released from the tablet at about 1 hour in        about 12 hours in the test.
      the test.                                                     45      24. The tablet of claim 21, wherein at least 27%, by weight,
    14. The tablet preparation of claim 13 wherein the hydro             of the oxymorphone or salt thereof is released from the tablet
 philic material is selected from the group consisting of a gum,         at about 1 hour in the test.
 a cellulose ether, an acrylic resin, a protein-derived material,           25. The tablet of claim 21, wherein at least 40%, by weight,
 and mixtures thereof.                                                   of the oxymorphone or salt thereof is released from the tablet
    15. The tablet preparation of claim 13 wherein the hydro        50   at about 2 hours in the test.
 philic material is a gum selected from the group consisting of             26. The tablet of claim 21, wherein at least 50%, by weight,
 a heteropolysaccharide gum, a homopolysaccharide gum,                   of the oxymorphone or salt thereof is released from the tablet
 and mixtures thereof.                                                   at about 3 hours in the test.
    16. The tablet preparation of claim 13 wherein the hydro                27. The tablet of claim 21, wherein at least 64%, by weight,
 philic material is a cellulose ether selected from the group       55   of the oxymorphone or salt thereof is released from the tablet
 consisting of a hydroxyalkyl cellulose, a carboxyalkyl cellu            at about 5 hours in the test.
 lose, and mixtures thereof.                                                28. The tablet of claim 21, wherein at least 70%, by weight,
    17. The tablet preparation of claim 13 wherein the hydro             of the oxymorphone or salt thereof is released from the tablet
 philic material is hydroxyethyl cellulose, hydroxypropyl cel            at about 6 hours in the test.
 lulose, hydroxypropyl methylcellulose, carboxymethylcellu          60      29. The tablet of claim 21, wherein at least 79%, by weight,
 lose, and mixtures thereof.                                             of the oxymorphone or salt thereof is released from the tablet
    18. The tablet preparation of claim 13 wherein the hydro             at about 8 hours in the test.
 philic material comprises at least one of:                                 30. The tablet of claim 21, wherein at least 85%, by weight,
    i. a heteropolysaccharide; or                                        of the oxymorphone or salt thereof is released from the tablet
    ii. a heteropolysaccharide and a cross-linking agent            65   at about 10 hours in the test.
        capable of cross-linking the heteropolysaccharide; or              31. A method for treating pain in a human Subject in need
    iii. a mixture of (i), (ii) and a polysaccharide gum.                of acute or chronic pain relief, comprising the steps of
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 31 of 33 PageID #:31517


                                                        US 8,329,216 B2
                              29                                                                      30
   (a) Providing a solid oral dosage form of a controlled                   (b) administering a single dose of the dosage form to the
      release oxymorphone formulation with a release rate                      Subject,
      profile designed to provide adequate blood plasma levels              wherein the oxymorphone C is at least 50% higher
      over at least 12 hours to provide sustained pain relief                  when the dosage form is administered to the Subject
      over this same period comprising about 5 mg to about 80        5         under fed versus fasted conditions.
      mg oxymorphone or a pharmaceutically acceptable salt                  39. The method of claim 38 wherein the oxymorphone
      thereof wherein oxymorphone is the sole active ingredi              C is at least about 58% higher when the dosage form is
      ent, and wherein upon placement of the composition in               administered to the subject under fed as compared to fasted
                                                                          conditions.
      an in vitro dissolution test comprising USP Paddle             10     40. The method of claim 38 wherein the difference in the
      Method at 50 rpm in 500 ml media having a pH of 1.2 to
      6.8 at 37° C., about 15% to about 50%, by weight, of the            Oxymorphone area under the curve AUCo. between fed
                                                                          and fasted conditions is less than 20%.
      oxymorphone or salt thereof is released from the tablet               41. The method of claim 40 wherein the difference in
      at about 1 hour in the test; and                                    AUCo. between fed and fasted conditions is about 18%.
    (b) administering a single dose of the dosage form to the        15      42. The method of claim38 wherein upon oral administra
       Subject,                                                           tion of the dosage form to the Subject under fed or fasting
   wherein the oxymorphone C is at least 50% higher                       conditions:
      when the dosage form is administered to the Subject                   (i) the dosage form provides detectable blood plasma levels
      under fed as compared to fasted conditions.                              of 6-OH oxymorphone and oxymorphone;
   32. The method of claim 31 wherein the dosage form                       (ii) the blood plasma levels of 6-OH oxymorphone and
 comprises about 40 mg oxymorphone or a pharmaceutically                       oxymorphone peak within about 1 hour to about 8 hours
 acceptable salt thereof, and wherein the oxymorphone C is                     after administration; and
 about 5.8% higher when the dosage form is administered to                  (iii) the blood plasma levels of 6-OH oxymorphone and
 the Subject under fed as compared to fasted conditions.                       Oxymorphone exhibit a ratio of AUCo.             of blood
   33. The method of claim 31 wherein the dosage form                25        plasma level versus time for 6-OH oxymorphone com
 comprises about 20 mg oxymorphone or a pharmaceutically                       pared to oxymorphone in a range of about 0.5 to about
 acceptable salt thereof.                                                      1.5.
   34. The method of claim 31 wherein the dosage form                        43. The method of claim 38 wherein the system further
 comprises about 20 mg to about 40 mg oxymorphone hydro                   comprises a hydrophilic material.
 chloride.                                                           30      44. The method of claim 43 wherein the hydrophilic mate
    35. The method of claim 31 wherein the difference in the              rial is selected from the group consisting of a gum, a cellulose
 oxymorphone area under the curve (AUCo. between fed                      ether, an acrylic resin, a protein-derived material, and mix
 and fasted conditions is less than 20%.                                  tures thereof.
   36. The method of claim 35 wherein the difference in                      45. The method of claim 44 wherein the hydrophilic mate
 AUCo. between fed and fasted conditions is about 18%.               35   rial is a gum selected from the group consisting of Xanthan,
    37. The method of claim 31 wherein upon oral administra               tragacanth, acacia, karaya, alginates, agar, guar, hydroxypro
 tion of the dosage form to the Subject under fed or fasting              pyl guar, carrageenan, locust bean, and mixtures thereof.
 conditions:                                                                 46. The method of claim 43 wherein the hydrophilic mate
   (i) the dosage form provides detectable blood plasma levels            rial is a cellulose ether selected from the group consisting of
      of 6-OH oxymorphone and oxymorphone;                           40   a hydroxyalkyl cellulose, a carboxyalkyl cellulose, and mix
   (ii) the blood plasma levels of 6-OH oxymorphone and                   tures thereof.
      oxymorphone peak within about 1 hour to about 8 hours                  47. The method of claim 43 wherein the hydrophilic mate
      after administration; and                                           rial is selected from the group consisting of hydroxyethyl
   (iii) the blood plasma levels of 6-OH oxymorphone and                  cellulose, hydroxypropyl cellulose, hydroxypropyl methyl
      Oxymorphone exhibit a ratio of AUCo.              of blood     45   cellulose, carboxymethylcellulose, and mixtures thereof.
      plasma level versus time for 6-OH oxymorphone com                      48. The method of claim 43 wherein the hydrophilic mate
      pared to oxymorphone in a range of about 0.5 to about               rial comprises at least one of
      1.5.                                                                   a. a heteropolysaccharide; or
    38. A method for treating pain in a human Subject in need                b. a heteropolysaccharide and a cross-linking agent
 of acute or chronic pain relief, comprising the steps of:           50         capable of cross-linking the heteropolysaccharide; or
    (a) Providing a solid oral dosage form comprising about 5                c. a mixture of (a), (b) and a polysaccharide gum.
       mg to about 80 mg oxymorphone or a pharmaceutically                   49. An analgesically effective controlled release pharma
       acceptable salt thereof in a controlled release delivery           ceutical composition for oral delivery, comprising:
       system with a release rate profile designed to provide                a. a controlled release delivery system with a release rate
       adequate blood plasma levels over at least 12 hours to        55         profile designed to provide adequate blood plasma levels
       provide Sustained pain relief over this same period,                     over at least 12 hours to provide sustained pain relief
       wherein oxymorphone is the Sole active ingredient, and                   over this same period; and
       wherein upon placement of the composition in an in                    b. about 5 mg to about 80 mg of oxymorphone or a phar
       vitro dissolution test comprising USP Paddle Method at                   maceutically acceptable salt of oxymorphone, wherein
       50 rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°       60         Oxymorphone is the sole active ingredient,
       C., about 15% to about 50%, by weight, of the oxymor                  wherein upon oral administration of a single dose of the
       phone or salt thereof is released from the tablet at about               composition to a human Subject, the oxymorphone C
       1 hour in the test, about 45% to about 80%, by weight, of                is at least 50% higher when the dose is administered to
       the oxymorphone or salt thereof is released from the                     the Subject under fed as compared to fasted conditions,
      tablet at about 4 hours in the test, and at least about 80%,   65         and wherein upon placement of the composition in an in
      by weight, of the oxymorphone or salt thereof is released                 vitro dissolution test comprising USP Paddle Method at
      from the tablet at about 10 hours in the test; and                        50 rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 32 of 33 PageID #:31518


                                                         US 8,329,216 B2
                               31                                                                          32
      C., about 15% to about 50%, by weight, of the oxymor                     58. The composition of claim 55, wherein the composition
      phone or salt thereof is released from the tablet at about            is in the form of a tablet and wherein at least 27%, by weight,
      1 hour in the test.                                                   of the oxymorphone or salt thereof is released from the tablet
   50. The composition of claim 49 wherein upon oral admin                  at about 1 hour in the test.
 istration thereof the oxymorphone AUCo. is no more than               5       59. The composition of claim 55, wherein the composition
 20% higher when the dosage form is administered to the                     is in the form of a tablet and wherein at least 40%, by weight,
 Subject under fed as compared to fasted conditions.                        of the oxymorphone or salt thereof is released from the tablet
   51. The composition of claim 49 wherein the dosage form                  at about 2 hours in the test.
 comprises about 40 mg oxymorphone, and wherein the oxy                10
                                                                               60. The composition of claim 55, wherein the composition
 morphone C is about 58% higher when the dosage form is                     is in the form of a tablet and wherein at least 50%, by weight,
 administered to the subject under fed as compared to fasted                of the oxymorphone or salt thereof is released from the tablet
 conditions.                                                                at about 3 hours in the test.
    52. The composition of claim 49 wherein the controlled                     61. The composition of claim 55, wherein the composition
 release delivery system comprises a heteropolysaccharide              15   is in the form of a tablet and wherein at least 64%, by weight,
 and an agent capable of cross-linking the heteropolysaccha                 of the oxymorphone or salt thereof is released from the tablet
 ride in presence of gastrointestinal fluid.                                at about 5 hours in the test.
    53. The composition of claim 52 wherein the het                            62. The composition of claim 55, wherein the composition
 eropolysaccharide and the agent capable of cross-linking the               is in the form of a tablet and wherein at least 70%, by weight,
 heteropolysaccharide are present in a weight ratio of about                of the oxymorphone or salt thereof is released from the tablet
 1:3 to about 3:1.                                                          at about 6 hours in the test.
   54. The composition of claim 49 wherein about 45% to                        63. The composition of claim 55, wherein the composition
 about 80%, by weight, of the oxymorphone or salt thereof is                is in the form of a tablet and wherein at least 79%, by weight,
 released from the tablet at about 4 hours in the test, and at least        of the oxymorphone or salt thereof is released from the tablet
 about 80%, by weight, of the oxymorphone or salt thereof is           25   at about 8 hours in the test.
 released from the tablet at about 10 hours in the test.                       64. The composition of claim 55, wherein the composition
    55. An analgesically effective controlled release pharma                is in the form of a tablet and wherein at least 85%, by weight,
 ceutical composition for oral delivery, comprising:                        of the oxymorphone or salt thereof is released from the tablet
    a. a controlled release delivery system with a release rate             at about 10 hours in the test.
       profile designed to provide adequate blood plasma levels        30      65. The composition of claim 55, wherein the composition
       of oxymorphone and 6-hydroxy-oxymorphone over at                     is in the form of a tablet and wherein at least 89%, by weight,
       least 12 hours to provide sustained pain relief over this            of the oxymorphone or salt thereof is released from the tablet
                                                                            at about 12 hours in the test.
       same period; and                                                        66. An analgesically effective controlled release pharma
    b. about 5 mg to about 80 mg of oxymorphone or a phar              35   ceutical composition for oral delivery, comprising:
       maceutically acceptable salt of oxymorphone, wherein                    a. a controlled release delivery system with a release rate
       oxymorphone is the Sole active ingredient,                                 profile designed to provide adequate blood plasma levels
    wherein upon placement of the composition in an in vitro                      over at least 12 hours to provide sustained pain relief
       dissolution test comprising USP Paddle Method at 50                        over this same period; and
       rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°C.,         40      b. about 5 mg to about 80 mg of oxymorphone or a phar
       about 15% to about 50%, by weight, of the oxymor                           maceutically acceptable salt of oxymorphone, wherein
       phone or salt thereof is released from the tablet at about                 Oxymorphone is the sole active ingredient,
      1 hour in the test.                                                      wherein upon placement of the composition in an in vitro
    56. The composition of claim 55, wherein upon oral admin                      dissolution test comprising USP Paddle Method at 50
 istration of a single dose of the composition to a human              45         rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°C.,
 Subject, the oxymorphone C is at least 50% higher when                           about 15% to about 50%, by weight, of the oxymor
 the dose is administered to the Subject under fed as compared                    phone or salt thereof is released from the tablet at about
 to fasted conditions.                                                             1 hour in the test, and wherein upon oral administration
    57. The composition of claim 55, wherein the composition                      of the composition to a human Subject, the blood plasma
 is in the form of a tablet and wherein at least 27%, by weight,       50         levels of oxymorphone comprise one or more peaks.
 of the oxymorphone or salt thereof is released from the tablet                67. The composition of claim 66 wherein the blood plasma
 at about 1 hour in the test, at least 40%, by weight, of the               levels comprise two peaks.
 oxymorphone or salt thereof is released from the tablet at                    68. The composition of claim 66 wherein upon oral admin
 about 2 hours in the test, at least 50%, by weight, of the                 istration of the composition to a subject in need of an anal
                                                                       55   gesic effect:
 oxymorphone or salt thereof is released from the tablet at                    (i) the composition provides detectable blood plasma lev
 about 3 hours in the test, at least 64%, by weight, of the                       els of 6-OH oxymorphone and oxymorphone;
 oxymorphone or salt thereof is released from the tablet at                    (ii) the blood plasma levels of 6-OH oxymorphone and
 about 5 hours in the test, at least 70%, by weight, of the                       oxymorphone peak within about 1 hour to about 8 hours
 oxymorphone or salt thereof is released from the tablet at            60        after administration; and
 about 6 hours in the test, at least 79%, by weight, of the                   (iii) the blood plasma levels of 6-OH oxymorphone and
 oxymorphone or salt thereof is released from the tablet at                      oxymorphone exhibit a ratio of area under the curve
 about 8 hours in the test, at least 85%, by weight, of the                      (AUCo          ) of blood plasma level versus time for
 oxymorphone or salt thereof is released from the tablet at                       6-OH oxymorphone compared to oxymorphone in a
 about 10 hours in the test, and at least 89%, by weight, of the       65         range of about 0.5 to about 1.5.
 oxymorphone or salt thereof is released from the tablet at                    69. The composition of claim 66 wherein upon oral admin
 about 12 hours in the test.                                                istration of the composition to a subject in need of an anal
Case: 1:14-cv-10150 Document #: 581-47 Filed: 04/29/20 Page 33 of 33 PageID #:31519


                                                       US 8,329,216 B2
                               33                                                                      34
 gesic effect the blood plasma levels of oxymorphone exhibit               wherein upon placement of the composition in an in vitro
 two or three peaks within about 12 hours after administration.              dissolution test comprising USP paddle method at 50
    70. The composition of claim 66 wherein upon oral admin                  rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°C.,
 istration of the composition to a subject in need of an anal                about 15% to about 50%, by weight, of the oxymor
 gesic effect the blood plasma levels of oxymorphone com                     phone or salt thereof is released from the composition
 prise a first peak at about 3 hours after administration and a              after about 1 hour in the test, about 45% to about 80%, by
                                                                             weight, of the oxymorphone or salt thereof is released
 second peak at about 6-7 hours after administration.                        from the composition after about 4 hours in the test, and
    71. The composition of claim 66 wherein the composition                  at least 80%, by weight, of the oxymorphone or salt
 is in the form of a tablet and about 45% to about 80%, by          10       thereof is released from the composition after about 10
 weight, of the oxymorphone or salt thereof is released from                  hours in the test,
 the tablet at about 4 hours in the test, and at least about 80%,          wherein upon oral administration of a single dose of the
 by weight, of the oxymorphone or salt thereof is released                   composition to a human Subject, the composition pro
 from the tablet at about 10 hours in the test.                              vides an oxymorphone C. ofat least 50% higher when
    72. A controlled release pharmaceutical composition com         15
                                                                             the dose is administered to the subject under fed as
 prising oxymorphone or a pharmaceutically acceptable salt                   compared to fasted conditions and provides a difference
 thereofas the Sole active ingredient and a controlled release                in oxymorphone AUCo.                 of less than 20% higher
 matrix, comprising about 10% to about 75% (by total weight                   when the dose is administered to the subject under fed as
                                                                              compared to fasted conditions.
 of the controlled release matrix) of a gelling agent which                78. The pharmaceutical composition of claim 77 wherein
 forms a gel upon exposure to gastrointestinal fluid;                    upon oral administration of the dosage form to a human
   wherein upon placement of the composition in an in vitro              subject in need of an analgesic effect the bloodplasma level of
      dissolution test comprising USP paddle method at 50                oxymorphone displays two or three peaks over about the first
      rpm in 500 ml media having a pH of 1.2 to 6.8 at 37°C.,            12 hours after administration; and
      about 15% to about 50%, by weight, of the oxymor                     (i) the dosage form provides detectable blood plasma levels
      phone or salt thereof is released from the composition        25        of 6-OH oxymorphone and oxymorphone;
      after about 1 hour in the test.                                      (ii) the blood plasma levels of 6-OH oxymorphone and
    73. The pharmaceutical composition of claim 72 wherein                    oxymorphone peak within about 1 hour to about 8 hours
 about 45% to about 80%, by weight, of the oxymorphone or                     after administration;
 salt thereof is released from the composition after about 4               (iii) the blood plasma levels of 6-OH oxymorphone and
 hours in the test.                                                 30        oxymorphone exhibit a ratio of area under the curve
    74. The pharmaceutical composition of claim 72 wherein                    (AUCo , ) of blood plasma level versus time for
 at least 80%, by weight, of the oxymorphone or salt thereof is               6-OH oxymorphone compared to oxymorphone in a
 released from the composition after about 10 hours in the test.              range of about 0.5 to about 1.5; and
    75. The pharmaceutical composition of claim 72 wherein                 (iv) the duration of the analgesic effect is through at least
                                                                    35        about 12 hours after administration.
 upon oral administration of the dosage form to a human                     79. The pharmaceutical composition of claim 77 wherein
 Subject in need of an analgesic effect, the blood plasma con            about 58% to about 66%, by weight, of the oxymorphone or
 centration of oxymorphone comprises one or peaks.                       salt thereof is released from the composition after about 4
    76. The pharmaceutical composition of claim 72 wherein               hours in the test.
 upon oral administration of the dosage form to a human             40      80. The pharmaceutical composition of claim 77 wherein
 Subject in need of an analgesic effect, the blood plasma con            about 85% to about 96%, by weight, of the oxymorphone or
 centration of oxymorphone comprises a first peak at about 3             salt thereof is released from the composition after about 10
 hours after administration and a second peak at about 6-7               hours in the test.
 hours after administration; and wherein                                    81. A method of treating pain in a subject in need thereof,
   (i) the dosage form provides detectable blood plasma levels      45   the method comprising administering to the Subject the phar
      of 6-OH oxymorphone and oxymorphone;                               maceutical composition of claim 72 in an amount Sufficient to
   (ii) the blood plasma levels of 6-OH oxymorphone and                  provide the subject with about 5 mg to about 80 mg of oxy
      oxymorphone peak within about 1 hour to about 8 hours              morphone or salt thereof, wherein upon oral administration of
      after administration;                                              a single dose of the composition to a human Subject, the
   (iii) the blood plasma levels of 6-OH oxymorphone and            50   composition provides an oxymorphone C of at least 50%
      oxymorphone exhibit a ratio of area under the curve                higher when the dose is administered to the subject under fed
      (AUCo           ) of blood plasma level versus time for            as compared to fasted conditions and provides a difference in
      6-OH oxymorphone compared to oxymorphone in a
      range of about 0.5 to about 1.5; and                               Oxymorphone AUCo.             of less than 20% higher when the
   (iv) the duration of the analgesic effect is through at least         dose is administered to the Subject under fed as compared to
                                                                    55   fasted conditions.
      about 12 hours after administration.
    77. A controlled release pharmaceutical composition com                82. A method of treating pain in a subject in need thereof,
 prising oxymorphone or pharmaceutically acceptable salt                 the method comprising administering to the Subject the phar
 thereofas the sole active ingredient, and a controlled release          maceutical composition of claim 77 in an amount Sufficient to
 matrix comprising about 10% to about 75% (by total weight               provide the subject with about 5 mg to about 80 mg of oxy
 of the controlled release matrix) of a gelling agent which
                                                                    60   morphone or salt thereof.
 forms a gel upon exposure to gastrointestinal fluid;                                              k   k   k   k     k
